--------------------------------------------------------------------------------

Exhibit 10.3



EMPLOYEE MATTERS AGREEMENT
 
by and among
 
INGERSOLL-RAND PLC
 
INGERSOLL-RAND U.S. HOLDCO, INC.
 
and
 
GARDNER DENVER HOLDINGS, INC.
 
dated as of
 
February 29, 2020
 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 

 
Page
   
ARTICLE I DEFINITIONS
1
   
ARTICLE II GENERAL PRINCIPLES
10
   
Section 2.01
Principles for Allocation of Liabilities
10
Section 2.02
Other Terms
12
Section 2.03
Interpretation; Construction
12
Section 2.04
Survival
13
Section 2.05
Termination
13
     
ARTICLE III EMPLOYEE BENEFITS
14    
Section 3.01
Employment
14
Section 3.02
Qualified Defined Contribution Plan
17
Section 3.03
Qualified Defined Benefit Pension Plan
18
Section 3.04
Retirement Benefits Funding Obligations
21
Section 3.05
Moon UK Pension Plan
22
Section 3.06
Nonqualified Plans
22
Section 3.07
Short-Term Bonuses for Closing Plan Year; Earned but Unpaid Incentive
Compensation
23
Section 3.08
Health and Welfare Benefits
24
Section 3.09
Workers’ Compensation
26
Section 3.10
Vacation, Paid Time Off, and Sick Pay Liabilities
27
Section 3.11
Severance
27
Section 3.12
Preservation of Right to Amend or Terminate Plans
28
Section 3.13
No Right to Employment
28
 
   
ARTICLE IV EQUITY COMPENSATION AWARDS
28
   
Section 4.01
General Principles
28
Section 4.02
Moon Stock Options
29
Section 4.03
Restricted Stock Units
30
Section 4.04
Performance Stock Units
31
Section 4.05
Section 16(b) of the Exchange Act
32
Section 4.06
Notional Shares
32
Section 4.07
Liabilities for Settlement of Awards
33
Section 4.08
Form S-8
33
Section 4.09
Tax Reporting and Withholding for Equity-Based Awards
34




--------------------------------------------------------------------------------

Section 4.10
Cooperation
34
     
ARTICLE V LABOR AND EMPLOYMENT MATTERS
34
   
Section 5.01
Collective Bargaining Agreements
34
Section 5.02
WARN Obligations
35
     
ARTICLE VI RESTRICTIVE COVENANTS RELATING TO EMPLOYEES
35
   
Section 6.01
Non-Solicitation and No-Hiring by Clover
35
Section 6.02
Non-Solicitation and No-Hire by Moon
36
Section 6.03
Restrictive Covenants in Employment and Other Agreements
36
 
   
ARTICLE VII EMPLOYER RECORDS
36
   
Section 7.01
Sharing of Information
36
Section 7.02
Transfer of Personnel Records and Authorization
37
Section 7.03
Access to Records
37
Section 7.04
Maintenance of Records
37
Section 7.05
Confidentiality
38
Section 7.06
Cooperation
38
     
ARTICLE VIII REMEDIES
38
   
Section 8.01
Indemnification
38
Section 8.02
Enforcement
38
 
   
ARTICLE IX MISCELLANEOUS
38
   
Section 9.01
Relationship of Parties
38
Section 9.02
Attorney-Client Privilege
39
Section 9.03
Assignment
39
Section 9.04
Rights of Third Parties
39
Section 9.05
Captions
39
Section 9.06
Severability of Provisions
39
Section 9.07
Notices
39
Section 9.08
Further Assurances
41
Section 9.09
Amendment; Waiver
41
Section 9.10
Governing Law
41
Section 9.11
Consent to Jurisdiction; Waiver of Jury Trial
41
Section 9.12
Entire Agreement
42
Section 9.13
Counterparts
42
Section 9.14
Expenses
42



ii

--------------------------------------------------------------------------------

SCHEDULES


Schedule 2.01(b)(ii)
Assumed Contractor Agreements
   
Schedule 3.01(a)
SpinCo Employees
   
Schedule 3.03(c)
Pension Asset Transfer Methodology
   
Schedule 3.06(c)
Nonqualified Plans
   
Schedule 3.11(c)
Ordinary Severance Guidelines



iii

--------------------------------------------------------------------------------

EMPLOYEE MATTERS AGREEMENT
 
This EMPLOYEE MATTERS AGREEMENT (this “Agreement”) is made and entered into as
of February 29, 2020 by and among Ingersoll-Rand plc, a public limited company
incorporated in Ireland (“Moon”), Ingersoll-Rand U.S. HoldCo, Inc., a Delaware
corporation (“SpinCo”), and Gardner Denver Holdings, Inc., a Delaware
corporation (“Clover,” and together with Moon and SpinCo, the “Parties”).
 
RECITALS
 
WHEREAS, pursuant to that certain Separation and Distribution Agreement dated as
of April 30, 2019, between Moon and SpinCo (the “Separation Agreement”), Moon
and SpinCo have set out the terms on which, and the conditions subject to which,
they wish to implement the Reorganization (as defined in the Separation
Agreement) and the Distribution (as defined in the Separation Agreement);
 
WHEREAS, pursuant to the Agreement and Plan of Merger (“Merger Agreement”),
dated as of April 30, 2019, by and among Moon, SpinCo, Clover, and Charm Merger
Sub Inc., a Delaware corporation and newly formed direct wholly owned Subsidiary
of Clover (“Merger Sub”), immediately following the Distribution, Merger Sub
will merge with and into SpinCo, and SpinCo Common Stock will be converted into
Clover Common Stock, on the terms and subject to the conditions of the Merger
Agreement (the “Merger”); and
 
WHEREAS, in connection with the foregoing, the Parties have agreed to enter into
this Agreement to allocate, among Moon, SpinCo, and Clover, Assets, Liabilities,
and responsibilities with respect to certain employee compensation, benefits,
labor, and other employee-related matters pursuant to the terms and conditions
set forth herein.
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Moon, Clover, and SpinCo agree as follows:
 
ARTICLE I
DEFINITIONS
 
As used in this Agreement, the following terms shall have the meanings indicated
below:
 
Action has the meaning specified in the Merger Agreement.
 
Adjusted Unvested Moon Stock Option has the meaning specified in Section
4.02(b).
 
Adjusted Vested Moon Stock Option has the meaning specified in Section 4.02(a).
 

--------------------------------------------------------------------------------

Affiliate has the meaning specified in the Separation Agreement.
 
Aggregate Underfunding means the excess, if any, of the ARL over the ARA.
 
Agreement has the meaning specified in the preamble hereto.
 
ARA means the aggregate value of Assets actually transferred to Clover, a Clover
Entity, a SpinCo Benefit Plan, or a SpinCo Benefit Plan’s related trust, in each
case with respect to defined benefit pension obligations related to SpinCo
Employees and Former SpinCo Employees, based on the “fair value of plan assets,”
determined in accordance with the assumptions and methods used by Moon for the
Audited Financial Statements (as defined in the Merger Agreement) prepared in
accordance with Section 7.17 of the Merger Agreement; provided, that with
respect to the SpinCo Pension Plan, the actual value of Assets shall be equal to
the Final Pension Plan Transfer Amount.
 
ARL means the aggregate gross Liabilities related to SpinCo Employees and Former
SpinCo Employees with respect to (i) the SpinCo Deferred Compensation Plans that
are not defined benefit plans, calculated based on the Employees’ aggregate
account balances as reported on Moon’s financial records or other financial
reports, (ii) retiree health and welfare benefits for such Employees, calculated
on a “projected benefit obligation” (“PBO”) basis in accordance with Financial
Accounting Standards Board Accounting Standards Codification No. 715:
Compensation-Retirement Benefits (“ASC 715”) or similar financial reporting
standard, and (iii) qualified and nonqualified defined benefit pension plan
obligations for such employees, calculated on a PBO basis in accordance with ASC
715 or similar financial reporting standard, in the case of each of clauses (i),
(ii), and (iii), determined as of the Distribution Date in accordance with the
assumptions and methods used by Moon for the Audited Financial Statements
prepared in accordance with Section 7.17 of the Merger Agreement.
 
ASC 715 has the meaning specified in the definition of ARL.
 
Assets has the meaning specified in the Separation Agreement.
 
Benefit Management Records has the meaning specified in Section 7.02.
 
Business Day has the meaning specified in the Merger Agreement.
 
Cause means, with respect to a SpinCo Employee, any action by the SpinCo
Employee involving willful malfeasance or willful gross misconduct having a
demonstrable adverse effect on the Clover Group, (ii) substantial failure or
refusal by the SpinCo Employee to perform his or her employment duties, which
failure or refusal continues for a period of ten (10) days following delivery of
written notice of such failure or refusal to the SpinCo Employee by Clover,
(iii) the SpinCo Employee’s conviction of a felony under the laws of the United
States or any state or district or any foreign jurisdiction, or, solely with
respect to a SpinCo Employee who is not eligible to be a participant in the Moon
Major Restructuring Severance Plan immediately prior to the Distribution Time,
the SpinCo Employee’s commission or conviction of a felony under the laws of the
United States or any state or district or any foreign jurisdiction or of any
other crime that has a demonstrable adverse effect on the Clover Group, or (iv)
any material violation of Clover’s code of conduct, as in effect from time to
time.
 
2

--------------------------------------------------------------------------------

Closing Plan Year means the calendar year in which the Effective Time occurs.
 
Clover has the meaning specified in the preamble to this Agreement.
 
Clover Actuary means an independent actuary selected by Clover.
 
Clover Common Stock means the common stock, par value $0.01 per share, of
Clover.
 
Clover Entity means a member of the Clover Group.
 
Clover FSA/DCA has the meaning specified in Section 3.08(d).
 
Clover Group means Clover and each of its Subsidiaries (including, following the
Effective Time, the SpinCo Entities).
 
Clover Group Health Plan has the meaning specified in Section 3.08(b).
 
Clover Group Retiree Health Plan has the meaning specified in Section 3.08(c).
 
Clover Notional Shares has the meaning set forth in Section 4.06(b).
 
Clover Post-Merger Share Value means the opening price per share of Clover
Common Stock trading on the NYSE during Regular Trading Hours on the first
Trading Day following the Effective Time.
 
Clover Ratio means the quotient obtained by dividing the Clover Post-Merger
Share Value by the Moon Pre-Distribution Share Value.
 
Clover RSU has the meaning specified in Section 4.03(b).
 
Clover Savings Plan has the meaning specified in Section 3.02(b).
 
Clover Stock Option has the meaning specified in Section 4.02(b)(ii).
 
Clover Stock Plan means the Gardner Denver Holdings, Inc. 2017 Omnibus Incentive
Plan.
 
COBRA has the meaning specified in Section 3.08(e).
 
COBRA Participant has the meaning specified in Section 3.08(e).


3

--------------------------------------------------------------------------------

Code means the Internal Revenue Code of 1986, as amended, or any successor
federal income tax Law. Reference to a specific Code provision also includes any
temporary or final regulation in force under that provision.
 
Collective Bargaining Agreement means any collective bargaining agreement, labor
agreement, or other written agreement to which Moon, Clover, or any of their
respective direct or indirect Subsidiaries is a party with any labor union or
works council, or its predecessors-in-interest or its constituent local unions.
 
Contract has the meaning specified in the Separation Agreement.
 
Delayed Transfer Employee has the meaning specified in Section 3.01(b).
 
Designated Survival Period means the twelve (12) month period commencing on the
Distribution Date.
 
Destination Employer has the meaning specified in Section 3.01(b).
 
Distribution Date has the meaning specified in the Separation Agreement.
 
Distribution Time has the meaning specified in the Separation Agreement.
 
Effective Time has the meaning specified in the Merger Agreement.
 
Employee means, with respect to any entity, an individual who is considered,
according to the payroll and other records of such entity, to be employed by
such entity, whether active or inactive, on disability leave, or on other leave
of absence.
 
Employee Agreement means any individual employment, offer, retention, change in
control, split-dollar life insurance, sale bonus, incentive bonus, severance,
restrictive covenant, or other employment-related or individual compensatory
agreement between any SpinCo Employee or Former SpinCo Employee and Moon or any
of its Subsidiaries, as in effect immediately prior to the Distribution.
 
Employee Reference Date means, with respect to a given Employee, the later of
(x) the date on which the Merger Agreement was executed and (y) the first day of
the Employee’s employment with the Moon Group or the SpinCo Group, as
applicable, in his or her job position as of the Distribution Date.
 
Employee Reference Period means, with respect to a given Employee, the period
(A) commencing on the later of (x) the first day of the twelve (12) month period
ending on the date on which the Merger Agreement was executed and (y) the first
day of the Employee’s employment with the Moon Group or the SpinCo Group, as
applicable, in his or her job position as of the Distribution Date and (B)
ending on the Distribution Date.
 
4

--------------------------------------------------------------------------------

Employment Claim means any actual or threatened lawsuit, arbitration, ERISA
claim, or federal, state, or local judicial or administrative proceeding of
whatever kind involving a demand by or on behalf of or relating to an employee,
former employee, job applicant, intern or volunteer, independent contractor,
leased employee, or anyone claiming to be an employee or joint employee, or by
or relating to a collective bargaining agent of employees, or by or relating to
any federal, state, or local government agency alleging Liability against an
employer or against an employee pension, welfare, or other benefit plan, or an
administrator, trustee, or fiduciary thereof.
 
ERISA means the Employee Retirement Income Security Act of 1974, as amended.
Reference to a specified provision of ERISA also includes any temporary or final
regulations in force under that provision.
 
Estimated Pension Plan Transfer Amount has the meaning specified in Section
3.03(c)(ii).
 
FICA has the meaning specified in Section 3.01(h).
 
Final Pension Plan Transfer Amount has the meaning specified in Section
3.03(c)(iv).
 
Final Transfer Date has the meaning specified in Section 3.03(c)(v).
 
Former Moon Group Employee means any former Employee of Moon or its Subsidiaries
who has an employment end date on or before the Distribution Date, excluding all
SpinCo Employees and Former SpinCo Employees.
 
Former SpinCo Employee means any former Employee of Moon or its Subsidiaries
whose last employment with Moon or its Subsidiaries before the Distribution Date
was dedicated exclusively to the SpinCo Business.
 
FUTA has the meaning specified in Section 3.01(h).
 
Good Reason means, with respect to a SpinCo Employee, (i) a substantial
diminution in the SpinCo Employee’s job responsibilities or a material adverse
change in the SpinCo Employee’s title or status; provided, that performing the
same job for a smaller organization following the Distribution shall not
constitute Good Reason hereunder, (ii) a reduction of the SpinCo Employee’s
then-current annual base salary or base wage rate, or target annual cash bonus;
provided, however, that a reduction of the SpinCo Employee’s base salary or base
wage rate, or target annual cash bonus, shall not constitute Good Reason
hereunder if there is a broad-based reduction in the base salary or base wage
rate, or target annual cash bonus, applicable to Employees in the Clover Group),
or the failure to pay the SpinCo Employee’s base salary or wages or bonus when
due, or the failure to maintain on behalf of the SpinCo Employee (and his or her
dependents) benefits that are at least comparable in the aggregate to those
prior to the completion of the Distribution, or, solely with respect to a SpinCo
Employee who is not eligible to be a participant in the Moon Major Restructuring
Severance Plan immediately prior to the Distribution Time, compensation and
benefits that are at least comparable in the aggregate to those prior to the
completion of the Distribution, or (iii) the relocation of the principal place
of the SpinCo Employee’s employment by more than thirty five (35) miles from the
SpinCo Employee’s principal place of employment immediately prior to the
completion the Distribution; provided, that any of the events described in
clauses (i) - (iii) above shall constitute Good Reason only if Clover fails to
cure such event within thirty (30) days after receipt from the SpinCo Employee
of written notice of the event which constitutes Good Reason; and provided,
further, that such SpinCo Employee shall cease to have a right to terminate due
to Good Reason on the ninetieth (90th) day following the later of the occurrence
of the event or the SpinCo Employee’s knowledge thereof, unless the SpinCo
Employee has given Clover notice thereof prior to such date.
 
5

--------------------------------------------------------------------------------

Governmental Authority has the meaning specified in the Merger Agreement.
 
Group 1 Employee means each Employee of Moon or its Subsidiaries whose
employment was dedicated exclusively to the SpinCo Business during the Employee
Reference Period and who was employed by a SpinCo Entity as of the Employee
Reference Date.
 
Group 2 Employee means each Employee of Moon or its Subsidiaries whose
employment was dedicated exclusively to the SpinCo Business during the Employee
Reference Period and who was not employed by a SpinCo Entity as of the Employee
Reference Date.
 
Group 3 Employee means each Employee of Moon or its Subsidiaries, other than a
Group 1 Employee or Group 2 Employee, who provided 50% or more of his or her
services to the SpinCo Business during the Employee Reference Period.
 
Group 4 Employee means each Employee of Moon or its Subsidiaries who provided
less than 50% of his or her services to the SpinCo Business during the Employee
Reference Period but whom Moon nevertheless intends to be allocated to the
SpinCo Business as a SpinCo Employee based on Moon’s analysis of FTE levels
required for shared services.
 
Initial Transfer Amount has the meaning specified in Section 3.03(c)(iii).
 
Law has the meaning specified in the Merger Agreement.
 
Liabilities has the meaning specified in the Separation Agreement.
 
Merger has the meaning specified in the recitals of this Agreement.
 
Merger Agreement has the meaning specified in the recitals of this Agreement.
 
Moon has the meaning specified in the preamble to this Agreement.
 
Moon Actuary means an independent actuary selected by Moon.
 
6

--------------------------------------------------------------------------------

Moon Benefit Plan means a benefit and compensation plan, program, policy,
practice, agreement, contract, arrangement (including employment agreements), or
other obligation, whether or not in writing and whether or not funded, in each
case, that is sponsored or maintained by, or required to be contributed to by,
any Moon Entity and that is not exclusively for the benefit of one or more
SpinCo Employees and/or Former SpinCo Employees, including, without limitation,
(i) the Moon Group Health Plan, (ii) the Moon Savings Plan, (iii) the Moon
Deferred Compensation Plans, (iv) the Moon Stock Plans, and (v) the Moon Pension
Plan.
 
Moon Common Stock has the meaning specified in the Merger Agreement.
 
Moon Deferred Compensation Plans means any and all of the following: (i) the IR
Executive Deferred Compensation Plan, (ii) the IR Executive Deferred
Compensation Plan II, (iii) the Ingersoll-Rand Company Supplemental Employee
Savings Plan, (iv) the Ingersoll-Rand Company Supplemental Employee Savings Plan
II, (v) the Ingersoll-Rand Company Supplemental Pension Plan, (vi) the
Ingersoll-Rand Company Supplemental Pension Plan II, (vii) the Ingersoll-Rand
Company Key Management Supplemental Program, and (viii) the Ingersoll-Rand
Company Elected Officer Supplemental Program.
 
Moon Entity means a member of the Moon Group.
 
Moon Equity Award means each Moon Stock Option, Moon RSU, and Moon PSU.
 
Moon FSA/DCA has the meaning specified in Section 3.08(d).
 
Moon Group has the meaning specified in the Separation Agreement.
 
Moon Group Employee means an Employee of Moon or any of its Subsidiaries who is
not a SpinCo Employee.
 
Moon Group Health Plan means the Ingersoll-Rand Company Health and Welfare
Benefit Plan.
 
Moon Group Retiree Health Plan means the Ingersoll-Rand Company Retiree Medical
Plan for Legacy Ingersoll-Rand Salaried and Non-Union Hourly Retirees.
 
Moon Major Restructuring Severance Plan means the Ingersoll-Rand plc Major
Restructuring Severance Plan.
 
Moon Notional Share means any notional, phantom, or similar interest that
settles in Moon Common Stock or in cash based upon the value of Moon Common
Stock that has been awarded under, or otherwise notionally held pursuant to the
terms of, any of the Moon Deferred Compensation Plans.
 
7

--------------------------------------------------------------------------------

Moon Pension Plan means the Ingersoll-Rand Pension Plan Number One.
 
Moon Post-Distribution Share Value means the opening price per share of Moon
Common Stock trading on the NYSE during Regular Trading Hours on the Trading Day
immediately following the Distribution Date.
 
Moon Pre-Distribution Share Value means the closing price per share of Moon
Common Stock on the Trading Day immediately prior to the Distribution Date based
on “regular way” trading on the NYSE during Regular Trading Hours.
 
Moon PSU means a performance stock unit award granted by Moon under the Moon
Stock Plans before the Distribution Date.
 
Moon Ratio means the quotient obtained by dividing the Moon Post-Distribution
Share Value by the Moon Pre-Distribution Share Value.
 
Moon RSU means an award of restricted stock units granted by Moon under the Moon
Stock Plans before the Distribution Date.
 
Moon Savings Plan means the Ingersoll-Rand Company Employee Savings Plan.
 
Moon Stock Option means an award of stock options granted by Moon under the Moon
Stock Plans before the Distribution Date.
 
Moon Stock Plans means the Ingersoll-Rand plc Incentive Stock Plan of 2018, the
Ingersoll-Rand plc Incentive Stock Plan of 2013, and the Ingersoll-Rand plc
Incentive Stock Plan of 2007 (as amended and restated in 2010).
 
Moon UK Pension Plan means the Ingersoll-Rand Holdings Limited Retirement
Benefits Plan (1974).
 
NYSE means the New York Stock Exchange.
 
Parties has the meaning specified in the preamble to this Agreement.
 
Person has the meaning specified in the Merger Agreement.
 
PBO has the meaning specified in the definition of ARL.
 
Plan means any plan, policy, arrangement, contract, or agreement providing
compensation or benefits for any individual Employee or group of Employees, or
the dependents or beneficiaries of any such Employee(s), whether formal or
informal or written or unwritten, and including, without limitation, any means,
whether or not legally required, pursuant to which any benefit is provided by an
employer to any Employee or the beneficiaries of any such Employee. The term
“Plan” as used in this Agreement does not include any contract, agreement, or
understanding relating to settlement of actual or potential Employment Claims.
Notwithstanding the foregoing, no Employee Agreement will constitute a Plan for
purposes hereof.
 
8

--------------------------------------------------------------------------------

Plan Payee means an individual who is entitled to payment of Plan benefits in
his or her capacity as a beneficiary with respect to the benefits of a deceased
participant in the Plan or an alternate payee under a qualified domestic
relations order within the meaning of Section 414(p)(1)(A) of the Code and
Section 206(d)(3)(B)(i) of ERISA with respect to the benefits of a participant
in the Plan.
 
Privacy Contract means any contract entered into in connection with applicable
privacy protection Laws or regulations.
 
Regular Trading Hours means the period beginning at 9:30 A.M., New York City
time, and ending at 4:00 P.M., New York City time.
 
Representative has the meaning specified in the Merger Agreement.
 
Revised Pension Plan Transfer Amount has the meaning specified in Section
3.03(c)(iv).
 
SEC has the meaning specified in the Merger Agreement.
 
Separation Agreement has the meaning specified in the recitals of this
Agreement.
 
Severance-Eligible Termination means, with respect to a SpinCo Employee, a
termination of employment by the Clover Group or the SpinCo Group without Cause
or by the SpinCo Employee with Good Reason.
 
SpinCo has the meaning specified in the preamble to this Agreement.
 
SpinCo Benefit Plan means any Benefit Plan (as defined in the Merger Agreement)
that is sponsored or maintained by, or required to be contributed to by, a
SpinCo Entity that is not a Moon Benefit Plan.
 
SpinCo Business has the meaning specified in the Separation Agreement.
 
SpinCo Common Stock has the meaning specified in the Separation Agreement.
 
SpinCo Deferred Compensation Plan Beneficiary has the meaning specified in
Section 3.06(b).
 
SpinCo Deferred Compensation Plans has the meaning specified in Section 3.06(b).
 
SpinCo Employee has the meaning specified in Section 3.01(a).
 
SpinCo Entity means a member of the SpinCo Group.
 
9

--------------------------------------------------------------------------------

SpinCo Group has the meaning specified in the Separation Agreement.
 
SpinCo Pension Plan has the meaning specified in Section 3.03(a).
 
SpinCo Pension Plan Participants has the meaning specified in Section 3.03(a).
 
SpinCo Severance Plan has the meaning specified in Section 3.11(a).
 
Subsidiary has the meaning specified in the Merger Agreement.
 
Tax has the meaning specified in the Separation Agreement.
 
Trading Day means the period of time during any given calendar day, commencing
with the determination of the opening price on the NYSE and ending with the
determination of the closing price on the NYSE, in which trading and settlement
in Moon Common Stock or Clover Common Stock are permitted on the NYSE.
 
Transaction Documents has the meaning specified in the Merger Agreement.
 
Transition Services Agreement has the meaning specified in the Merger Agreement.
 
True-Up Amount has the meaning specified in Section 3.03(c)(v).
 
Unvested Moon Stock Option has the meaning specified in Section 4.02(b)(i).
 
Vested Moon Stock Option has the meaning specified in Section 4.02(a).
 
WARN has the meaning specified in Section 5.02.
 
Workers’ Compensation Event means the event, injury, illness, or condition
giving rise to a workers’ compensation claim.
 
ARTICLE II


GENERAL PRINCIPLES
 
Section 2.01         Principles for Allocation of Liabilities.
 
(a)          General. It is the intention of Moon, SpinCo, and Clover that all
employment-related Liabilities associated with SpinCo Employees and Former
SpinCo Employees, including Liabilities relating to the hiring, employment, and
termination of SpinCo Employees and Former SpinCo Employees, whether prior to,
on, or after the Distribution Date, are to be assumed or retained by SpinCo,
except as otherwise explicitly set forth herein. Each Moon Entity, SpinCo
Entity, and Clover Entity shall take any and all reasonable action as shall be
necessary or appropriate so that active participation in the Moon Benefit Plans
by all SpinCo Employees and Former SpinCo Employees shall terminate in
connection with the Merger as and when provided under this Agreement (or if not
specifically provided under this Agreement, as of the immediately prior to the
Distribution Time).
 
10

--------------------------------------------------------------------------------

(b)          Assumption of Certain Liabilities by the Clover Group. Except as
otherwise provided in this Agreement, effective as of the Effective Time, one or
more Clover Entities or SpinCo Entities (as determined by Clover) shall assume,
or continue the sponsorship of, and no member of the Moon Group shall have any
further Liability with respect to, or under, and Clover shall indemnify each
Moon Entity, and the officers, directors, and Employees of each Moon Entity, and
hold them harmless with respect to, any and all:
 
(i)          Employee Agreements;
 
(ii)         agreements entered into between any Moon Entity and any individual
who is an independent contractor, or leasing organization, providing services
primarily for the SpinCo Business, in each case as set forth on Schedule
2.01(b)(ii);
 
(iii)        Collective Bargaining Agreements entered into between any Moon
Entity and any union, works council, or other body to the extent relating to the
representation of SpinCo Employees or Former SpinCo Employees;
 
(iv)        wages, salaries, and other employee compensation or benefits payable
to or on behalf of any SpinCo Employee or Former SpinCo Employee after the
Effective Time, without regard to when such wages, salaries, or other employee
compensation or benefits are or may have been earned;
 
(v)         moving expenses and obligations, including those related to Taxes
(foreign and home), relocation, repatriation, international assignments,
transfers, and similar items incurred by or owed to any SpinCo Employee or
Former SpinCo Employee that have not been paid prior to the Effective Time;
 
(vi)        immigration-related, visa, work application, or similar rights,
obligations, and Liabilities relating to any SpinCo Employee or Former SpinCo
Employee;
 
(vii)       SpinCo Benefit Plans; and
 
(viii)      Liabilities and obligations whatsoever with respect to claims made
by, or with respect to, any SpinCo Employee or Former SpinCo Employee in
connection with any Moon Benefit Plan or any employment claims;
 
11

--------------------------------------------------------------------------------

provided; that if the Clover Group is required to make payments to, or incurs
any other losses with respect to, a Former SpinCo Employee, in each case with
respect to the Liabilities assumed by the Clover Group hereunder in respect of
Former SpinCo Employees, but excluding any Liabilities under Sections 3.02,
3.03, 3.06, 3.11(a), and ARTICLE IV, that in the aggregate exceed $20 million
during the period commencing on the Effective Time and ending on the second
(2nd) anniversary of the Effective Time, then the Moon Group shall reimburse the
Clover Group, on a dollar-for-dollar basis, for all such excess payments or
losses that have been so incurred by each of the first (1st) and second (2nd)
anniversaries of the Effective Time, in each case promptly following the receipt
of reasonable written documentation from the Clover Group describing the
payments and/or losses for which reimbursement is then sought hereunder, which
written documentation shall be provided by the Clover Group to the Moon Group no
later than thirty (30) Business Days following the applicable anniversary date.
For purposes of illustration only, if the Clover Group’s aggregate reimbursable
payments and losses as of the first (1st) anniversary of the Effective Time with
respect to the applicable Liabilities are $21 million in total, then the Moon
Group shall be required to pay $1 million to the Clover Group following such
first (1st) anniversary and if the additional reimbursable payments and losses
incurred by the Clover Group during the second (2nd) twelve (12) month period
are $15 million in total, then Moon Group shall be required to pay $15 million
to the Clover Group following the second (2nd) anniversary, for a combined total
payment of $16 million.
 
Notwithstanding anything herein to the contrary, no Clover Entity or SpinCo
Entity shall assume any, and the Moon Group shall retain all, Liabilities
otherwise described in this Section 2.01(b) to the extent that they constitute
“Excluded Liabilities” under Section 2.3(b)(ii)(B) of the Separation Agreement.
 
Section 2.02         Other Terms. Any capitalized terms used herein but not
defined herein shall have the meanings specified in the Merger Agreement or
Separation Agreement, as applicable.
 
Section 2.03         Interpretation; Construction.
 
(a)          General. Unless the context of this Agreement otherwise requires:
 
(i)          (A) words of any gender include each other gender and neutral form;
(B) words using the singular or plural number also include the plural or
singular number, respectively; (C) the terms “hereof,” “herein,” “hereby,”
“hereto,” “herewith,” and “hereunder,” and derivative or similar words, refer to
this entire Agreement; (D) the terms “Article,” “Section,” “Annex,” “Exhibit,”
“Schedule,” and “Disclosure Schedule” refer to the specified Article, Section,
Annex, Exhibit, Schedule, or Disclosure Schedule of this Agreement, and
references to “paragraphs” or “clauses” shall be to separate paragraphs or
clauses of the section or subsection in which the reference occurs; (E) the
words “include,” “includes,” and “including” shall be deemed to be followed by
the phrase “without limitation,” and (F) the word “or” shall be disjunctive but
not exclusive;
 
(ii)         references to Contracts (including this Agreement) and other
documents or Laws shall be deemed to include references to such Contract or Law
as amended, supplemented, or modified from time to time in accordance with its
terms and the terms hereof, as applicable, and in effect at any given time (and,
in the case of any Law, to any successor provisions);
 
12

--------------------------------------------------------------------------------

(iii)        references to any federal, state, local, or foreign statute or Law
shall include all regulations promulgated thereunder; and
 
(iv)        references to any Person include references to such Person’s
successors and permitted assigns, and in the case of any Governmental Authority,
to any Person succeeding to its functions and capacities.
 
(b)          Agreement is Jointly Drafted. The language used in this Agreement
shall be deemed to be the language chosen by the Parties to express their mutual
intent, and no rule of strict construction shall be applied against any party
hereto.
 
(c)          Measuring Days. Whenever this Agreement refers to a number of days,
such number shall refer to calendar days unless Business Days are specified. If
any action is to be taken or given on or by a particular calendar day, and such
calendar day is not a Business Day, then such action may be deferred until the
next Business Day.
 
(d)          Certain Interpretive Rule. The word “to the extent” shall mean the
degree to which a subject or other thing extends, and such phrase shall not mean
simply “if.”
 
(e)          Monetary Figures. All monetary figures shall be in United States
dollars unless otherwise specified.
 
Section 2.04         Survival. If the Merger is consummated, the obligations set
forth in this Agreement shall remain in full force and effect and shall survive
the Effective Time.
 
Section 2.05         Termination. This Agreement shall terminate automatically
without any further action of the Parties upon a termination of the Merger
Agreement, and no Party will have any further obligations to the other Parties.
 
13

--------------------------------------------------------------------------------

ARTICLE III
 
EMPLOYEE BENEFITS
 
Section 3.01         Employment.
 
(a)          Transfer of Employees to SpinCo. Prior to the Distribution Time,
Moon and SpinCo shall have taken all steps necessary and appropriate so that all
of the following Employees are transferred to a SpinCo Entity: (i) each Employee
listed on Schedule 3.01(a) attached hereto who is a Group 1 Employee, Group 2
Employee, or Group 3 Employee and (ii) each Employee listed on Schedule 3.01(a)
attached hereto who is a Group 4 Employee (Employees included in clauses (i) and
(ii) collectively, the “SpinCo Employees,” and each such Employee, a “SpinCo
Employee”). A preliminary Schedule 3.01(a) was provided to Clover on the date on
which the Merger Agreement was executed, which preliminary schedule listed, by
name or unique employee identification number, all Group 1 Employees, Group 2
Employees, and Group 3 Employees as of April 8, 2019, and such schedule was
updated with respect to Group 1 Employees, Group 2 Employees, and Group 3
Employees following such date to remove terminated Employees, to add any
Employees hired to replace any such terminated Employees, and to add any newly
hired Employees who would be a Group 1 Employee, Group 2 Employee, or Group 3
Employee in the ordinary course of business, and to correct any inadvertent
errors in such preliminary schedule. Schedule 3.01(a) and the definition of
Group 4 Employee shall not include any Employee who would otherwise qualify as a
Group 4 Employee but who is scheduled for termination or has received the lowest
performance rating with respect to any review period that ended during the
twelve (12) month period ending on the Distribution Date. The aggregate number
of Group 4 Employees that may be set forth on Schedule 3.01(a), and the
aggregate number of Group 4 Employees who actually become SpinCo Employees, as
measured at the Effective Time (without regard to the actual date of such Group
4 Employee’s transfer to the Destination Employer (as defined below), if
applicable), shall not exceed the lesser of 464 and that number of Employees
having an aggregate labor cost (calculated for purposes of this sentence and the
immediately following sentence as the cost of both compensation and benefits for
each such Group 4 Employee (but excluding equity or equity-based compensation)
and set forth in file 1.8.1 (Transferring Corporate Costs) in the Moon online
data room) no greater than $39,389,173. In addition, with respect to each of the
following categories of Group 4 Employees, no more than the following number may
be set forth on Schedule 3.01(a) or may actually become SpinCo Employees, as
measured at the Effective Time (without regard to the actual date of such Group
4 Employee’s transfer to the Destination Employer, if applicable): (1) for
engineering and technology, product management, innovation, and strategy
Employees, the lesser of 200 and that number of Employees having an aggregate
labor cost no greater than $8,519,119, (2) for IT, infrastructure, applications,
security, and field support Employees, the lesser of 120 and that number of
Employees having an aggregate labor cost no greater than $13,985,103, and (3)
for all other Group 4 Employees, the lesser of 144 and that number of Employees
having an aggregate labor cost no greater than $16,884,951, in each case as such
number may be increased by an amount not to exceed 7.5%, and in all events
subject to the aggregate cap on the number of Group 4 Employees set forth in the
immediately preceding sentence of this Section 3.01(a).
 
(b)          Delayed Transfer Employees. To the extent that applicable Law
prevents the Parties from causing (i) any Group 1 Employee, Group 2 Employee, or
Group 3 Employee to be employed by a member of the SpinCo Group as of the
Distribution Time or (ii) any Employee who is intended to be a Moon Employee to
be employed by a member of the Moon Group as of the Distribution Time (each such
employee, a “Delayed Transfer Employee,” and the SpinCo Entity or Moon Entity to
which such Delayed Transfer Employee is intended to be transferred, the
“Destination Employer”), the Parties shall use commercially reasonable efforts
to ensure that (x) such Delayed Transfer Employee becomes employed by the
Destination Employer at the earliest time permitted by applicable Law and (y)
the Destination Employer receives the benefit of such Delayed Transfer
Employee’s services from and after the Distribution Time, including under the
Transition Services Agreement or by entering into an employee leasing or similar
arrangement. “Delayed Transfer Employee” shall also include any scheduled Group
4 Employee who, following the Distribution Time, provides services to the SpinCo
Group under the Transition Services Agreement and whose employment is intended
by Moon to transfer to the SpinCo Group following the completion of the
applicable Transition Services Agreement service, and the Parties shall use
commercially reasonable efforts to ensure that any such Delayed Transfer
Employee becomes employed by the SpinCo Group as soon as practicable following
the completion of the applicable Transition Services Agreement service. From and
after the commencement of a Delayed Transfer Employee’s employment with the
Destination Employer, such Delayed Transfer Employee shall be treated for all
purposes of this Agreement as if such Delayed Transfer Employee commenced
employment with the Destination Employer as of the Distribution.


14

--------------------------------------------------------------------------------

(c)          Allocation of Responsibilities as Employer. At the Distribution
Time, except as otherwise provided under this Agreement or any other Transaction
Document, the SpinCo Group shall retain or assume, as the case may be,
responsibility as employer of the SpinCo Employees.
 
(d)          Employee Agreements. Prior to the Distribution Time, Moon and
SpinCo shall have caused a SpinCo Entity to assume and be solely and exclusively
responsible for all Employee Agreements entered into prior to the Distribution
Time, and all obligations and Liabilities with respect thereto, to be effective
as of the Distribution Time, and as of and after the Distribution Time the Moon
Entities shall have no obligations or Liabilities with respect to such Employee
Agreements. From and after the Effective Time, Clover shall, or shall cause an
Affiliate to, assume and honor all Liabilities and obligations to or in respect
of the SpinCo Employees or Former SpinCo Employees (and any dependents or
beneficiaries thereof) under all SpinCo Benefit Plans and all Employee
Agreements.
 
(e)          Maintenance of Compensation, Employee Benefits, and Work Location.
For the period from the Effective Time through the twelve (12) month anniversary
of the Effective Time, and without limiting any other provisions in this
Agreement or in any Employee Agreement, Clover shall, or shall cause SpinCo or
an Affiliate to, provide to each SpinCo Employee who continues to be employed
with the Clover Group (i) (A) an annual base salary or base wage rate, (B) if a
bonus-eligible SpinCo Employee, a target annual cash bonus opportunity, and (C)
if a commission-eligible SpinCo Employee, a commissions opportunity, in each
case that is no less than such SpinCo Employee’s annual base salary or base wage
rate, target cash bonus opportunity, or commissions opportunity, respectively,
as in effect for such SpinCo Employee immediately prior to the Effective Time,
(ii) if applicable to such SpinCo Employee, a target annual equity or
equity-based incentive award opportunity no less favorable than such SpinCo
Employee’s equity or equity-based incentive award opportunity for the Closing
Plan Year, which shall be determined as follows: the sum of (x) the SpinCo
Employee’s target service-based equity or equity-based incentive award
opportunity for the Closing Plan Year and (y) the average of the actual
performance-based equity awards earned by such SpinCo Employee for each of the
three years ending prior to the Closing Plan Year, measured as of the date of
settlement of such awards, (iii) employee benefits and other compensation
opportunities that are, in the aggregate, substantially comparable to those
employee benefits and other compensation opportunities in effect for such SpinCo
Employee immediately prior to the Effective Time, and (iv) a principal work
location that is no more than thirty-five (35) miles from the SpinCo Employee’s
principal work location immediately prior to the Effective Time. For the period
from the Effective Time through the third (3rd) anniversary of the Effective
Time, and without limiting any other provisions in this Agreement or in any
Employee Agreement, Clover shall, or shall cause SpinCo or an Affiliate to,
provide to each Former SpinCo Employee retiree medical and other post-employment
retirement benefits that are no less favorable than such benefits as in effect
under the Moon Group Health Plan and Moon Group Retiree Health Plan for such
Former SpinCo Employee immediately prior to the Effective Time.
 
15

--------------------------------------------------------------------------------

(f)           Relocations. Without limiting clause (iv) of Section 3.01(e)
above, for the period from the Effective Time through the twelve (12) month
anniversary of the Effective Time, Clover shall, or shall cause SpinCo or an
Affiliate to, provide to any SpinCo Employee whose principal work location is
relocated from his or her principal work location immediately prior to the
Effective Time, including any SpinCo Employee who is repatriated to his or her
home country following an out-of-country work assignment, such relocation and/or
repatriation benefits that are no less favorable to the SpinCo Employee than the
relocation and/or repatriation benefits that would have been provided to such
SpinCo Employee in connection with a relocation and/or repatriation prior to the
Effective Time under the applicable relocation or repatriation policies of Moon
and its Affiliates.
 
(g)          Service Credit. From and after the Effective Time, Clover shall
give each SpinCo Employee full credit for such SpinCo Employee’s service with
the Moon Group and/or SpinCo Group prior to the Effective Time as service with
the Clover Group for determining the amount of paid time off and vacation or
sick leave, and the level of employer contributions under any defined
contribution retirement plan, and for purposes of eligibility to participate,
vesting, and benefit accruals (if applicable) under all applicable employee
benefit plans, arrangements, collective agreements, and employment-related
entitlements (including under any applicable pension, defined contribution (for
example, 401(k)), deferred compensation, savings, medical, dental, life
insurance, disability, vacation, long-service leave and other leave
entitlements, post-retirement health and life insurance, termination indemnity,
and severance or separation pay plans) provided, sponsored, maintained, or
contributed to by Clover or any of its Affiliates (including the SpinCo
Entities) under which such SpinCo Employee is eligible to participate after the
Effective Time, in each case to the same extent recognized by the Moon Entities
and/or SpinCo Entities immediately prior to the Effective Time, except that no
such service credit will be given (i) for benefit accruals under defined benefit
pension plans or post-retirement health plans or for purposes of qualifying for
subsidized early retirement benefits, in each case under any employee benefit
plan in which the SpinCo Employee first becomes eligible to participate after
the Effective Time (other than any plan providing benefits in replacement of
benefits provided under a benefit plan in which the SpinCo Employee participated
prior to the Effective Time) or (ii) to the extent that such credit would result
in the duplication of benefits for the same period of service. For the avoidance
of doubt, clause (i) above shall apply only to Clover Benefit Plans that do not
have a corresponding Moon Benefit Plan.
 
16

--------------------------------------------------------------------------------

(h)          International Employees. In the case of SpinCo Employees primarily
employed outside the United States, Clover and its Affiliates (including the
SpinCo Entities) shall, in addition to meeting the requirements set forth
herein, comply with all additional obligations or standards arising under
applicable Laws governing the terms and conditions of their employment,
benefits, or severance of employment in connection with the transfer of the
SpinCo Business or otherwise.
 
(i)           Payroll and Related Taxes. With respect to the portion of the tax
year occurring prior to the day immediately following the Effective Time, a Moon
Entity will (i) be responsible for all payroll obligations, tax withholding, and
reporting obligations and (ii) furnish a Form W-2 or similar earnings statement
to all SpinCo Employees and Former SpinCo Employees for such period. With
respect to the remaining portion of such tax year, a Clover Entity will (i) be
responsible for all payroll obligations, tax withholding, and reporting
obligations regarding SpinCo Employees and (ii) furnish a Form W-2 or similar
earnings statement to all SpinCo Employees. With respect to each SpinCo
Employee, Moon and Clover shall, and shall cause their respective Affiliates to
(to the extent permitted by applicable Law and practicable) (x) treat a Clover
Entity as a “successor employer” and a Moon Entity as a “predecessor,” in each
case within the meaning of Sections 3121(a)(1) and 3306(b)(1) of the Code, to
the extent appropriate, for purposes of Taxes imposed under the United States
Federal Insurance Contributions Act, as amended (“FICA”), or the United States
Federal Unemployment Tax Act, as amended (“FUTA”), and (y) file tax returns,
exchange wage payment information, and report wage payments made by the
respective predecessor and successor employer on separate IRS Forms W-2 or
similar earnings statements to each such SpinCo Employee for the tax year in
which the Effective Time occurs, in a manner provided in Section 4.02(l) of
Revenue Procedure 2004-53. Except to the extent otherwise administratively
practicable, the collection of payroll taxes under FICA and FUTA will restart
upon or following the Effective Time with respect to each SpinCo Entity for the
tax year during which the Effective Time occurs.
 
Section 3.02         Qualified Defined Contribution Plan.
 
(a)          Moon Savings Plan. Effective as of the Distribution Time, SpinCo
Employees shall cease to be eligible to (i) have elective deferrals contributed
on their behalf to the Moon Savings Plan with respect to compensation paid after
the Distribution Time, (ii) be credited with future employer contributions
(i.e., employer matching and non-elective contributions) in the Moon Savings
Plan, or (iii) make contributions (for example, rollovers or loan repayments) to
the Moon Savings Plan.
 
(b)          Clover Savings Plan. Prior to the Effective Time, Clover shall have
taken all actions necessary and appropriate to establish or maintain for the
benefit of SpinCo Employees (i) a defined contribution plan qualified under
Section 401(a) of the Code that includes a cash or deferred arrangement
qualified under Section 401(k) of the Code that is a participant-directed
individual account plan that complies with Section 404(c) of ERISA, and (ii) a
related trust or trusts exempt under Section 501(a) of the Code, each to be
effective no later than the Effective Time (such plan and trust(s), the “Clover
Savings Plan”).
 
17

--------------------------------------------------------------------------------

(c)          Spin-Off of the Moon Savings Plan and Merger into the Clover
Savings Plan. Effective as of the Effective Time, Moon shall cause the Moon
Savings Plan to spin off to the Clover Savings Plan the portion of the Moon
Savings Plan attributable to the SpinCo Employees and Former SpinCo Employees,
as well as to any respective Plan Payees, such spin-off to include (but not be
limited to) any and all of such individual’s accounts, Liabilities, related
Assets, unvested amounts, zero dollar accounts, forfeited accounts, un-locatable
participant accounts, and outstanding loan balances, and Clover or one of its
Affiliates shall cause the Clover Savings Plan to accept the merger of such
spun-off portion of the Moon Savings Plan. All Assets shall be transferred in
cash as soon as administratively practicable thereafter and shall be mapped to
appropriate investment options in the Clover Savings Plan pursuant to Section
404(c)(4) of ERISA or to the appropriate qualified default investment fund under
the Clover Savings Plan pursuant to Section 404(c)(5) of ERISA. Such spin-off
and merger shall be conducted in accordance with Section 414(l) of the Code,
Treasury Regulation Section 1.414(l)-1, and Section 208 of ERISA. The benefits
of the SpinCo Employees participating in the Moon Savings Plan as of immediately
prior to the plan merger described in this Section 3.02(c) shall be preserved in
the Clover Savings Plan effective as of the plan merger described in this
Section 3.02(c) to the extent required under the anti-cutback rules of Section
411(d)(6) of the Code.
 
Section 3.03         Qualified Defined Benefit Pension Plan.


(a)          Establishment of SpinCo Pension Plan. No later than the day prior
to the Distribution Date, SpinCo shall have established a defined benefit
pension plan (such new defined benefit pension plan, the “SpinCo Pension Plan”)
that is intended to meet the requirements of Section 401(a) of the Code and
related trust that is intended to meet the requirements of Section 501(a) of the
Code to provide defined benefit pension benefits to SpinCo Employees and Former
SpinCo Employees who immediately prior to the Effective Time were participants
in the Moon Pension Plan. The SpinCo Employees and Former SpinCo Employees
described herein shall be known as the “SpinCo Pension Plan Participants.” 
Effective as of the Effective Time, either SpinCo shall remain the plan sponsor
of the SpinCo Pension Plan or Clover shall or shall cause another Affiliate to
assume the SpinCo Pension Plan. Clover shall be responsible for taking all
necessary, reasonable, and appropriate actions to maintain and administer the
SpinCo Pension Plan so that it is qualified under Section 401(a) of the Code and
that the related trust thereunder is exempt under Section 501(a) of the Code.
Clover (acting directly or through members of the Clover Group or the SpinCo
Group) shall be responsible for any and all Liabilities (including Liability for
funding) and other obligations with respect to the SpinCo Pension Plan.


18

--------------------------------------------------------------------------------

(b)          Assumption of Moon Pension Plan Liabilities. Effective as of the
Distribution Date, Clover (acting directly or through members of the Clover
Group or the SpinCo Group) hereby agrees to cause the SpinCo Pension Plan to
assume, fully perform, pay, and discharge all Liabilities under the Moon Pension
Plan relating to the SpinCo Pension Plan Participants as of the Distribution
Date.
 
(c)          Transfer of the Moon Pension Plan Assets.
 
(i)          The Parties intend that the portion of the Moon Collective Trust
Fund relating to the Moon Pension Plan covering SpinCo Pension Plan Participants
shall be transferred to the SpinCo Pension Plan in accordance with Section
414(l) of the Code, Treasury Regulation Section 1.414(l)-1, and Section 208 of
ERISA. No later than thirty (30) days prior to the Distribution Date, Moon and
Clover (acting directly or through members of the Clover Group or the SpinCo
Group) shall, to the extent necessary, file, or cause to be filed, an IRS Form
5310-A regarding the transfer of Assets and Liabilities from the Moon Collective
Trust Fund to the SpinCo Pension Plan.
 
(ii)         Prior to the Distribution Date (or such later time as mutually
agreed by the Parties), Moon shall have caused the Moon Actuary to determine the
estimated value, as of the Distribution Date, of the Assets to be transferred
from the Moon Collective Trust Fund to the SpinCo Pension Plan in accordance
with the assumptions and valuation methodology set forth on Schedule 3.03(c)
attached hereto (the “Estimated Pension Plan Transfer Amount”).
 
(iii)        On or about the Distribution Date (or such later time as mutually
agreed by the Parties), Moon and Clover (acting directly or through members of
the Clover Group or the SpinCo Group) shall cooperate in good faith to cause an
initial transfer of Assets from the Moon Collective Trust Fund to the trust of
the SpinCo Pension Plan in an amount to be approximately ninety percent (90%) of
the Estimated Pension Plan Transfer Amount (such amount, the “Initial Transfer
Amount”). Moon shall satisfy its obligation pursuant to this Section
3.03(c)(iii) by causing the Moon Collective Trust Fund to transfer Assets equal
to the Initial Transfer Amount. Assets may be transferred in cash, cash
equivalents, or securities, or if acceptable to Clover, in kind, or in a
combination of the foregoing, as determined by Moon in its sole discretion
(other than Assets in kind).
 
19

--------------------------------------------------------------------------------

(iv)        Within sixty (60) days (or such later time as mutually agreed by the
Parties) following the Distribution Date, Moon shall cause the Moon Actuary to
provide Clover with a revised calculation of the value, as of the Distribution
Date, of the Assets of the Moon Collective Trust Fund to be transferred to the
SpinCo Pension Plan determined in accordance with the assumptions and valuation
methodology set forth on Schedule 3.03(c) attached hereto (the “Revised Pension
Plan Transfer Amount”). Clover may submit, at its sole cost and expense, the
Revised Pension Plan Transfer Amount to the Clover Actuary for verification;
provided, that such verification process and any calculation performed by the
Clover Actuary in connection therewith shall be performed solely on the basis of
the assumptions and valuation methodology set forth on Schedule 3.03(c) attached
hereto. In order to perform such verification, upon request from Clover, the
Moon Actuary shall provide the Clover Actuary with the data and additional
detailed methodology used to calculate the Initial Transfer Amount and the Final
Pension Plan Transfer Amount. Clover will be responsible for the cost and
expense of the Clover Actuary, and Moon will be responsible for the cost and
expense for the Moon Actuary. If the Clover Actuary so determines that the
value, as of the Distribution Date, of the Assets to be transferred to the
SpinCo Pension Plan differs from the Revised Pension Plan Transfer Amount, the
Clover Actuary shall identify in writing to the Moon Actuary all objections to
the Moon Actuary’s determination within sixty (60) days following provision of
the revised value calculation to Clover pursuant to the first sentence of this
Section 3.03(c)(iv), and the Clover Actuary and the Moon Actuary shall use
good-faith efforts to reconcile any such difference. The Revised Pension Plan
Transfer Amount shall be deemed final if the Clover Actuary does not submit
written objections to the Moon Actuary within such sixty (60) day period. If the
Clover Actuary and the Moon Actuary fail to reconcile such differences, the
Clover Actuary and the Moon Actuary shall jointly designate a third, independent
actuary whose calculation of the value, as of the Distribution Date, of the
Assets to be transferred to the SpinCo Pension Plan shall be final and binding;
provided, that such value must be between the value determined by the Clover
Actuary and the Revised Pension Plan Transfer Amount or equal to either such
value. Such calculation shall be performed within a reasonable period of time,
but no more than one hundred twenty (120) days, following designation of such
third actuary and in accordance with the assumptions and valuation methodology
set forth on Schedule 3.03(c) attached hereto. Moon and Clover shall each pay
one half (½) of the costs incurred in connection with the retention of such
independent actuary. The final, verified value, as of the Distribution Date, of
the Assets to be transferred to the SpinCo Pension Plan as determined in
accordance with this Section 3.03(c)(iv) shall be referred to herein as the
“Final Pension Plan Transfer Amount.”
 
(v)         Within forty-five (45) days (or such later time as mutually agreed
by the Parties) following the determination of the Final Pension Plan Transfer
Amount, Moon shall cause the Moon Collective Trust Fund to transfer to the trust
of the SpinCo Pension Plan (the date of such transfer, the “Final Transfer
Date”) the amounts in cash, cash equivalents, securities, or if acceptable to
Clover, in kind, or in a combination of the foregoing, as determined by Moon in
its sole discretion (other than Assets in kind), equal to (A) the Final Pension
Plan Transfer Amount minus (B) the Initial Transfer Amount (such difference, as
adjusted to reflect earnings or losses as described in this Section 3.03(c)(v),
the “True-Up Amount”); provided, that, if the True-Up Amount is negative, Moon
shall not be required to cause any such additional transfer and instead Clover
shall be required to cause a transfer of cash, cash equivalents, or securities,
or, if acceptable to Moon, Assets in kind, or a combination of the foregoing,
from the trust of the SpinCo Pension Plan to the Moon Collective Trust Fund as
required in an amount equal to the absolute value of the True-Up Amount. The
Parties acknowledge that the Moon Collective Trust Fund’s transfer of the
True-Up Amount to the trust of the SpinCo Pension Plan shall be in full
settlement and satisfaction of the obligations of Moon to cause the transfer of,
and the Moon Pension Plan to transfer, Assets to the SpinCo Pension Plan
pursuant to this Section 3.03(c)(v). The True-Up Amount, if any, shall be
adjusted to reflect fees or charges paid or incurred, and earnings or losses,
during the period from the Distribution Date to the Final Transfer Date. Such
earnings or losses shall be determined based on the actual rates of return of
the Moon Pension Plan for the period commencing as of the Distribution Date and
ending as close as administratively practicable to the Final Transfer Date. If
Clover is obligated to cause the trust of the SpinCo Pension Plan to reimburse
the Moon Pension Plan pursuant to this Section 3.03(c)(v), such reimbursements
shall be performed in accordance with the same principles set forth herein with
respect to the payment of the True-Up Amount. The Parties acknowledge that the
SpinCo Pension Plan’s transfer of such reimbursement amounts to the Moon
Collective Trust Fund shall be in full settlement and satisfaction of the
obligations of Clover to cause the transfer of, and the trust of the SpinCo
Pension Plan to transfer, Assets to the Moon Collective Trust Fund pursuant to
this Section 3.03(c)(v).



20

--------------------------------------------------------------------------------

Section 3.04          Retirement Benefits Funding Obligations.
 
(a)          Pre-Distribution ARA and ARL Estimates. Prior to the Distribution
Date (or such later time as mutually agreed by the Parties), Moon shall have
caused the Moon Actuary to determine the estimated value of the ARA (with the
value of Assets related to the SpinCo Pension Plan to be determined based on the
Estimated Pension Plan Transfer Amount, determined in accordance with Section
3.03(c)) and the ARL and to deliver to Clover and the Clover Actuary for their
review written reports of the estimates for each such component value, together
with reasonable supporting detail, including for each such component an estimate
for each SpinCo Employee and Former Employee participating in each applicable
plan. The Moon Actuary shall provide the Clover Actuary with the data and
additional detailed methodology used to calculate such estimated amounts and
such other information reasonably requested by the Clover Actuary to review such
estimated amounts.
 
(b)          Determination of ARA and ARL. As promptly as possible (and in any
event no more than fifteen (15) days) after the Final Pension Plan Transfer
Amount is definitively determined, Moon shall cause the Moon Actuary to deliver
to Clover and the Clover Actuary revised reports setting forth Moon’s good-faith
calculations of each of the ARA and the ARL, together with reasonable supporting
detail, including for each such component value, the value for each SpinCo
Employee and Former Employee participating in each applicable plan. The Moon
Actuary shall provide the Clover Actuary with the data and additional detailed
methodology used to calculate such amounts and such other information reasonably
requested by the Clover Actuary to review such amounts. The Clover Actuary shall
identify in writing to the Moon Actuary all objections to the Moon Actuary’s
calculations of the ARA and the ARL within thirty (30) days following provision
of the revised calculations, supporting detail, data, and methodology to the
Clover Actuary pursuant to this Section 3.04(b), and the Clover Actuary and the
Moon Actuary shall use good-faith efforts to reconcile any such difference. The
calculations shall be deemed final if the Clover Actuary does not submit written
objections to the Moon Actuary within such thirty (30) day period. If the Clover
Actuary and the Moon Actuary fail to reconcile such differences, the Clover
Actuary and the Moon Actuary shall jointly designate a third, independent
actuary (which third actuary shall be the same actuary as was designated under
Section 3.03(c)(iv), unless both Parties agree otherwise or such third actuary
declines the designation) to calculate the ARA and the ARL, whose calculations
of each such value shall be final and binding; provided, that each such
component value must be between the corresponding value determined by the Moon
Actuary and the Clover Actuary or equal to either such value. Such third
actuary’s calculations shall be performed within a reasonable period of time,
but no more than sixty (60) days, following the designation of such third
actuary. Moon shall be responsible for all costs and expenses of the Moon
Actuary, and Clover shall be responsible for all costs and expenses of the
Clover Actuary related to the matters in this Section 3.04. Moon and Clover
shall each pay one half (½) of the costs incurred in connection with the
retention of a third actuary.
 
21

--------------------------------------------------------------------------------

(c)          Moon Payment. Within thirty (30) days (or such later time as
mutually agreed by the Parties) after the final determination of the ARA and the
ARL in accordance with Section 3.04(b), Moon shall make a cash payment to Clover
equal to either (x) if the ARL exceeds $600 million, an amount equal to the
excess, if any, of the Aggregate Underfunding over $186 million, or (y) if the
ARL is $600 million or less, an amount equal to the excess, if any, of (i) the
Aggregate Underfunding over (ii) the product of (A) 0.31 and (B) the ARL.
 
Section 3.05         Moon UK Pension Plan. Notwithstanding anything herein to
the contrary, the Parties hereby agree, and Moon shall take all steps necessary
to ensure, that (i) the Moon UK Pension Plan will not transfer to or with any
SpinCo Entity in connection with the Distribution and shall remain with the Moon
Group from and after the Distribution Time, (ii) no SpinCo Entity will become,
assume, or continue as a participating employer in the Moon UK Pension Plan for
the purposes of UK pensions legislation on and following the Distribution Time,
nor will it (or any Clover Entity) have any Liability thereunder or with respect
thereto, including in relation to any statutory debt on the employer under
Section 75 or 75A of the Pensions Act 1995 from and after the Distribution Time,
and (iii) from and after the Distribution Time, no SpinCo Employees or Former
SpinCo Employees will be active members accruing benefits in the Moon UK Pension
Plan.
 
Section 3.06         Nonqualified Plans.
 
(a)          Moon Deferred Compensation Plans. SpinCo Employees shall not be
permitted to defer compensation or accrue benefits under the Moon Deferred
Compensation Plans after the Distribution Time.
 
(b)          SpinCo Deferred Compensation Plans. Prior to the Distribution Date,
SpinCo shall have taken all actions necessary and appropriate to establish for
the benefit of SpinCo Employees one or more deferred compensation plans
(collectively, the “SpinCo Deferred Compensation Plans”) to provide each SpinCo
Employee or Former SpinCo Employee who was a participant in one or more of the
Moon Deferred Compensation Plans as of immediately prior to the Distribution
Date (each, a “SpinCo Deferred Compensation Plan Beneficiary”) benefits in
respect of service and compensation following the Distribution Date that are
substantially identical to those accrued with respect to such person under, and
the opportunity to defer compensation and accrue benefits on a basis that is
substantially identical to, the Moon Deferred Compensation Plans as of
immediately prior to the Distribution Date. As of the Distribution Date, the
SpinCo Employees and Former SpinCo Employees shall no longer participate in the
Moon Deferred Compensation Plans. The Parties agree that for purposes of the
Moon Deferred Compensation Plans, a SpinCo Deferred Compensation Plan
Beneficiary shall not be considered to have incurred a separation from service
as determined under the general rules of Section 409A of the Code as a result of
the Distribution or the transfer of employment or service from Moon (or a Moon
Entity) to SpinCo (or SpinCo Entity), and such employment or service shall be
considered to terminate for purposes of the SpinCo Deferred Compensation Plans
only when the employment or service of such SpinCo Deferred Compensation Plan
Beneficiary with the SpinCo Group terminates in accordance with the terms of the
SpinCo Deferred Compensation Plans and applicable Laws.
 
22

--------------------------------------------------------------------------------

(c)          Liability and Responsibility. The Liabilities in respect of SpinCo
Deferred Compensation Plan Beneficiaries under the Moon Deferred Compensation
Plans shall be assumed by SpinCo, effective as of the Distribution Date. SpinCo
shall have sole responsibility for the administration of the SpinCo Deferred
Compensation Plans and the payment of benefits thereunder to or on behalf of
SpinCo Deferred Compensation Plan Beneficiaries, and no member of the Moon Group
shall have any Liability or responsibility therefor. During the Designated
Survival Period and subject to Schedule 3.06(c), Clover shall not, and shall not
permit any Affiliate (including any SpinCo Entity) to, terminate or amend any
SpinCo Deferred Compensation Plan in a manner that is adverse in any respect to
any SpinCo Employee.
 
(d)          Section 409A. The Parties will cooperate in good faith so that the
transfers contemplated by this Section 3.06(d) will not result in adverse Tax
consequences under Section 409A of the Code.
 
Section 3.07         Short-Term Bonuses for Closing Plan Year; Earned but Unpaid
Incentive Compensation. Immediately prior to the Distribution Time, Moon shall
have paid (a) all earned but unpaid bonuses, commissions, and other cash-based
incentive compensation due to any SpinCo Employee or Former SpinCo Employee
under any Employee Agreement, SpinCo Benefit Plan, or Moon Benefit Plan, and (b)
to each bonus-eligible SpinCo Employee a bonus, calculated based on actual
performance through the Distribution Date or assuming the target level of
performance, in each case as determined by Moon in its sole discretion, pursuant
to any cash incentive or bonus program of the Moon Group in which such SpinCo
Employee is a participant immediately prior to the Distribution Date, prorated
to correspond with the SpinCo Employee’s applicable period of employment with
Moon during the Closing Plan Year. Effective as of the Distribution Time, Clover
shall or shall cause another Affiliate to cause each bonus-eligible SpinCo
Employee to become a participant in a cash incentive or bonus program of the
Clover Group for the remainder of the Closing Plan Year; provided, that the cash
incentive or bonus program of the Clover Group provides, in the aggregate,
similar achievement opportunities as the SpinCo Employee was entitled to prior
to the Distribution Date. Clover shall be responsible for any payment to which a
SpinCo Employee may be entitled under a cash incentive or bonus program of the
Clover Group following the Distribution Time.
 
23

--------------------------------------------------------------------------------

Section 3.08          Health and Welfare Benefits.
 
(a)          Moon Group Health Plan. Effective as of the Distribution Date (or
as otherwise provided in the Transition Services Agreement), SpinCo Employees
and Former SpinCo Employees will cease to participate in the Moon Group Health
Plan.
 
(b)          Clover Group Health Plan. Prior to the Effective Time (or as
otherwise provided in the Transition Services Agreement), Clover shall, or shall
cause one of its Affiliates to, take, or cause to be taken, or have taken, all
action necessary and appropriate to establish or designate and administer a
group health and welfare benefits plan for the benefit of all SpinCo Employees
and eligible dependents effective as of the Effective Time (or as otherwise
provided in the Transition Services Agreement) (the “Clover Group Health Plan”)
and to provide benefits thereunder for all eligible SpinCo Employees and
eligible dependents who choose to enroll in such Plan. Clover will cause such
Clover Group Health Plan to permit enrollment immediately (or at such time as
otherwise provided in the Transition Services Agreement) by those SpinCo
Employees and their dependents who immediately prior to the Distribution Time
were participating in, or entitled to present or future benefits under, the Moon
Group Health Plan, and shall recognize the most recent hire date of such SpinCo
Employee with Moon or a member of the controlled group of organizations of which
Moon is a part (as defined by Section 414 of the Code and regulations issued
thereunder) for purposes of determining whether such SpinCo Employee has met any
otherwise-applicable waiting period. The Clover Group Health Plan (or, to the
extent provided in the Transition Services Agreement, the Clover Group) will be
responsible for all Liabilities associated with claims incurred by SpinCo
Employees and their dependents on or following the Effective Time, regardless of
when the injury or medical condition giving rise to the claim occurred. The Moon
Group Health Plan will be responsible for all Liabilities associated with claims
incurred by SpinCo Employees and their dependents before the Effective Time. For
purposes of this Section 3.08(b) and Section 3.08(c), a claim is deemed to be
incurred (i) with respect to medical, dental, vision, or prescription drug
benefits, as applicable, on the date on which the services are performed or the
goods are provided, regardless of when the injury or medical condition giving
rise to the claim occurred, (ii) with respect to life, accidental death and
dismemberment, and business travel accident insurance, on the date on which the
event giving rise to such claim occurs, and (iii) with respect to disability
benefits, on the date on which a person’s disability begins, as determined by
the disability benefit insurer or claims administrator, giving rise to such
claim.
 
(c)          Clover Group Retiree Health Plan. Prior to the Effective Time (or
as otherwise provided in the Transition Services Agreement), Clover shall have
taken all action necessary and appropriate to establish or designate and
administer a retiree health benefits plan for the benefit of all SpinCo
Employees and Former SpinCo Employees who are eligible for current or, upon
retirement, future coverage under the Moon Group Retiree Health Plan as of the
Distribution Time (the “Clover Group Retiree Health Plan”) and to provide
benefits thereunder for all eligible SpinCo Employees and Former SpinCo
Employees who choose to enroll in such Plan. Clover will cause such Clover Group
Retiree Health Plan to permit enrollment immediately (or at such time as
otherwise provided in the Transition Services Agreement) by those Former SpinCo
Employees and their dependents who immediately prior to the Distribution Time
were participating in, or entitled to present or future benefits under, the Moon
Group Retiree Health Plan. The Clover Group Retiree Health Plan will be
responsible for all Liabilities associated with claims incurred by SpinCo
Employees and Former SpinCo Employees and their dependents on or following the
Effective Time, regardless of when the injury or medical condition giving rise
to the claim occurred. The Moon Group Retiree Health Plan will be responsible
for all Liabilities associated with claims incurred by SpinCo Employees and
Former SpinCo Employees and their dependents before the Effective Time.
 
24

--------------------------------------------------------------------------------

(d)          Dependent Care and Health Flexible Spending Accounts.
Notwithstanding anything contained in Section 3.08(b), to the extent that SpinCo
Employees participate in a dependent care or health flexible spending account
under the Moon Group Health Plan (the “Moon FSA/DCA”) during the Closing Plan
Year, Clover shall establish (or cause its Affiliate, if applicable, to
establish) one or more comparable plans (the “Clover FSA/DCA”) that will
recognize the elections that such SpinCo Employees and Former SpinCo Employees
had in effect for purposes of the Closing Plan Year under the Moon FSA/DCA. The
Clover FSA/DCA shall (i) assume the Assets and Liabilities of the Moon FSA/DCA
with respect to SpinCo Employees and Former SpinCo Employees as of the Effective
Time and (ii) provide the same level of dependent care and flexible spending
account benefits as those provided under the Moon FSA/DCA at least through the
latest date on which participants are entitled to submit for reimbursements with
respect to contribution elections made during the Closing Plan Year. After the
Effective Time, the Clover FSA/DCA will be responsible for reimbursement of all
previously unreimbursed reimbursable dependent care and flexible spending
account claims incurred by SpinCo Employees, regardless of when the claims were
incurred.
 
(e)          Continuation Coverage. As of and following the Effective Time, the
Clover Group Health Plan shall be solely responsible for providing and meeting
the continuation coverage requirements imposed by Section 4980B of the Code and
Sections 601 through 608 of ERISA (“COBRA”) for all SpinCo Employees and all
Former SpinCo Employees, as well as their “qualified beneficiaries” (as defined
under COBRA) (such SpinCo Employees and Former SpinCo Employees, and their
qualified beneficiaries together, the “COBRA Participants”), regardless of
whether the “qualifying event” (as defined under COBRA) arose before, on, or
after the Effective Time. The Clover Group Health Plan will be responsible for
all Liabilities associated with claims by COBRA Participants in respect of
services that are performed or goods that are provided on or following the
Effective Time, regardless of when the injury or medical condition giving rise
to the claim occurred. The Moon Group Health Plan will be responsible for all
Liabilities associated with claims by COBRA Participants in respect of services
that are performed or goods that are provided before the Effective Time.
 
25

--------------------------------------------------------------------------------

(f)           6055/6056 Reporting. Clover shall be solely responsible for
ensuring that SpinCo complies with the reporting obligations under Section 6056
of the Code (Reporting of Offers of Coverage) with respect to SpinCo Employees
for the Closing Plan Year (including while SpinCo was owned by Moon) and periods
after the Distribution Date, for which SpinCo has a reporting obligation,
provided that Moon shall be responsible for complying with all reporting
obligations with respect to the year prior to the Closing Plan Year. In this
regard, SpinCo shall be responsible for distributing IRS Form 1095-C to
applicable individuals and filing IRS Forms 1094-C and 1095-C with the IRS, all
according to the applicable rules and regulations governing such forms. Clover
shall also be solely responsible for ensuring that SpinCo complies with the
reporting obligations under Section 6055 of the Code (Reporting of Enrollment in
Minimum Essential Coverage) with respect to all SpinCo Employees who are
enrolled in a self-insured medical plan under the Moon Group Health Plan. SpinCo
may meet this obligation either through IRS Forms 1094-C and 1095-C or IRS Forms
1094-B and 1095-B, all in accordance with applicable rules and regulations. The
reporting obligations under Section 6055 of the Code for SpinCo Employees who
are enrolled in a fully insured medical plan under the Moon Group Health Plan
shall be met by the applicable insurance carrier or HMO. Moon shall work with
Clover to provide all necessary pre–Distribution Date information for SpinCo to
meet its reporting obligation, which information shall be complete and accurate
and provided to SpinCo no later than thirty (30) days prior to the date that
such reporting obligation is due (disregarding any extensions to such reporting
deadlines that may be granted by the IRS for the reporting year); provided,
however, that to the extent reasonably necessary, such time frame shall be
reduced to fifteen (15) days for any data related to the four (4) month period
ending on the date on which such reporting obligation is due.
 
(g)          Credit for Benefits. Clover shall (i) waive for each SpinCo
Employee and Former SpinCo Employee, and his or her dependents, each waiting
period provision, payment requirement to avoid a waiting period, pre-existing
condition limitation, actively-at-work requirement, and any other restriction
that would prevent immediate or full participation under the welfare plans of
Clover or any of its Affiliates applicable to (or was previously satisfied by)
such SpinCo Employee or Former SpinCo Employee to the extent that such waiting
period, pre-existing condition limitation, actively-at-work requirement, or
other restriction would not have been applicable to such SpinCo Employee or
Former SpinCo Employee under the terms of the applicable Moon Benefit Plan
immediately prior to the Effective Time, and (ii) give full credit under the
welfare plans of Clover and its Affiliates applicable to each SpinCo Employee
and Former SpinCo Employee, and his or her dependents, for all out-of-pocket
expenses, including co-payments and deductibles, satisfied prior to the
Effective Time in the Closing Plan Year, and for any lifetime maximums, as if
there had been a single continuous employer.
 
Section 3.09         Workers’ Compensation. Following the Distribution Date,
SpinCo and its Affiliates will be solely responsible for all United States
(including its territories) workers’ compensation claims of SpinCo Employees and
Former SpinCo Employees with respect to Workers’ Compensation Events, regardless
of when such Workers Compensation Events to which such claims relate occur,
except to the extent that claims that relate to events occurring prior to the
Distribution Date are covered under an applicable Moon’s workers’ compensation
insurance policy.
 
26

--------------------------------------------------------------------------------

Section 3.10         Vacation, Paid Time Off, and Sick Pay Liabilities. As of
the Distribution Date, SpinCo shall provide each SpinCo Employee with the same
vested and unvested balances of vacation, paid time off, and sick leave as
credited to such SpinCo Employee on Moon’s or its Affiliate’s payroll system
immediately prior to the Distribution Date. For the period from the Effective
Time through the twelve (12) month anniversary of the Effective Time, and
without limiting any other provisions in this Agreement or in any Employee
Agreement, Clover shall accrue vacation and sick leave in respect of each SpinCo
Employee according to Moon’s accrual schedule as in effect immediately prior to
the Effective Time, or Clover’s accrual schedule as in effect for similarly
situated Employees of the Clover Group, whichever is more favorable to the
SpinCo Employee.
 
Section 3.11         Severance.
 
(a)          Assumption of Outstanding Severance Liabilities. Effective as of
the Distribution Time, SpinCo shall assume all severance Liabilities under each
Moon Benefit Plan with respect to any Former SpinCo Employee.
 
(b)          Establishment of SpinCo Major Restructuring Severance Plan. Prior
to the Distribution Date, SpinCo shall have established and adopted a severance
plan (the “SpinCo Severance Plan”) that will be identical in all respects to the
Moon Major Restructuring Severance Plan (save for clerical changes to reflect
SpinCo as the plan sponsor) and that will provide severance benefits in
accordance with this Section 3.11(a) to each SpinCo Employee who (i) was
eligible to be a participant in the Moon Major Restructuring Severance Plan as
of the day prior to the Distribution Date or (ii) is hired or promoted by SpinCo
or an Affiliate on or following the Distribution Date into a position and would
have been eligible to participate in the Moon Major Restructuring Severance Plan
had such person been employed in such position on the day prior to the
Distribution Date. Such severance benefits shall be provided upon any
Severance-Eligible Termination during the Designated Survival Period, and the
amount, composition, and terms and conditions of such benefits shall be as set
forth in the Moon Major Restructuring Severance Plan (and as made a part of the
SpinCo Severance Plan). The Parties hereby agree and acknowledge that, for
purposes of the SpinCo Severance Plan, the Distribution and Merger constitute a
“Major Restructuring,” as such term is used in the Moon Major Restructuring
Severance Plan (and as made a part of the SpinCo Severance Plan) with respect to
the SpinCo Employees. Notwithstanding the foregoing, if in connection with such
termination, the Clover Group severance arrangement, plan, policy, or guideline
that is applicable to similarly situated Employees of the Clover Group would
provide a greater severance benefit to such terminated SpinCo Employee, such
Clover arrangement shall apply in lieu of the SpinCo Severance Plan. As of the
Distribution Date, (i) the SpinCo Employees will no longer participate in the
Moon Major Restructuring Severance Plan, and (ii) no member of the Moon Group
shall have any further Liability for, and SpinCo shall indemnify each member of
the Moon Group, and the officers, directors, and employees of each member of the
Moon Group, and hold them harmless with respect to any and all Liabilities and
obligations whatsoever with respect to, claims made by or with respect to any
SpinCo Employees or Former SpinCo Employees in connection with the SpinCo
Severance Plan, including such Liabilities relating to actions or omissions of
or by any member of the SpinCo Group or any officer, director, employee, or
agent thereof prior to, on, or after the Distribution Date. During the
Designated Survival Period, Clover shall not, and shall not permit any Affiliate
(including any SpinCo Entity) to, terminate or amend the SpinCo Severance Plan
in a manner that is adverse in any respect to any SpinCo Employee.
 
27

--------------------------------------------------------------------------------

(c)          Severance Arrangements, Plans, Policies and Guidelines. Without
limiting clause (iii) of Section 3.01(e) or Section 3.11(a) above, Clover shall,
or shall cause SpinCo or an Affiliate to, provide severance benefits in
accordance with this Section 3.11(c) to each SpinCo Employee whose employment
with Clover and its Affiliates (including any SpinCo Entity) terminates during
the Designated Survival Period in a manner that would constitute a
Severance-Eligible Termination, and who is not actually entitled to severance
benefits under the SpinCo Severance Plan as a result of such employment
termination. The amount, composition, and terms and conditions of such severance
benefits shall be no less favorable to such SpinCo Employee than those provided
under either (x) the Ordinary Severance Guidelines of Moon as described on
Schedule 3.11(c), or (y) the applicable Clover Group severance arrangement,
plan, policy, or guideline applicable to similarly situated Employees of the
Clover Group, whichever arrangement provides a greater benefit.
 
Section 3.12         Preservation of Right to Amend or Terminate Plans. Except
as otherwise expressly provided in this Agreement, the Separation Agreement, or
the Merger Agreement, no provisions of this Agreement shall be construed as a
limitation on the right of Moon, SpinCo, or Clover, or any Affiliate thereof, to
amend any Plan or terminate its participation therein that Moon, SpinCo, or
Clover, or any Affiliate thereof, would otherwise have under the terms of such
Plan or otherwise, and no provision of this Agreement shall be construed to
create a right in any Employee or former Employee, or dependent or beneficiary
of such Employee or former Employee, or any Plan Payee, under a Plan that such
person would not otherwise have under the terms of the Plan itself.
 
Section 3.13         No Right to Employment. Notwithstanding anything to the
contrary set forth in this Agreement, no provisions of this Agreement shall be
deemed to guarantee employment for any period of time for, or preclude the
ability of SpinCo or Clover, or any of its Affiliates, to terminate any employee
or individual service provider for any reason.
 
ARTICLE IV


EQUITY COMPENSATION AWARDS
 
Section 4.01          General Principles.
 
(a)          Agreement to Cooperate. Moon and Clover shall take any and all
reasonable actions as shall be necessary and appropriate to further the
provisions of this ARTICLE IV, including, to the extent practicable, providing
written notice or similar communications to each Employee who holds one or more
awards granted under any Moon Stock Plan or is notionally invested in Moon
Common Stock through a Moon Deferred Compensation Plan informing such Employee
of (i) the actions contemplated by this ARTICLE IV with respect to such awards
and (ii) whether (and during what time period) any “blackout” period shall be
imposed upon holders of awards granted under any Moon Stock Plan or participants
who are notionally invested in Moon Common Stock through a Moon Deferred
Compensation Plan during which time awards or investment elections may not be
exercised or settled, as the case may be.
 
28

--------------------------------------------------------------------------------

(b)          Recognition of Service. Following the Effective Time, a grantee who
has outstanding equity-based awards under one or more of the Moon Stock Plans or
is notionally invested in Moon Common Stock through a Moon Deferred Compensation
Plans and/or replacement equity-based awards under the Clover Stock Plan shall
be considered to have been employed by the applicable plan sponsor before and
after the Effective Time for purposes of (i) vesting and (ii) determining the
date of termination of employment as it applies to any such award.
 
(c)          Compliance with Laws. No award described in this ARTICLE IV,
whether outstanding or to be issued, adjusted, substituted, or canceled by
reason of or in connection with the Distribution, shall be adjusted, settled,
canceled, or exercisable until, in the judgment of the administrator of the
applicable plan or program such action is consistent with all applicable Laws,
including federal securities Laws. Any period of exercisability will be extended
on account of a period during which such an award is not exercisable pursuant to
the preceding sentence, to the extent permitted under Section 409A of the Code.
 
(d)          Section 409A. The adjustment or conversion of the Moon Equity
Awards shall be effected in a manner that is intended to avoid the imposition of
any accelerated, additional, penalty, or other Taxes on the holders thereof
pursuant to Section 409A of the Code.
 
Section 4.02          Moon Stock Options.

 
(a)          Vested Moon Stock Options. Each Moon Stock Option that is vested by
its terms immediately prior to the Distribution Time (each, a “Vested Moon Stock
Option”), regardless of who holds such Vested Moon Stock Option, shall remain an
option to purchase shares of Moon Common Stock issued under the applicable Moon
Stock Plan (each such award, an “Adjusted Vested Moon Stock Option”). Each
Adjusted Vested Moon Stock Option shall be subject to the same terms and
conditions after the Effective Time as the terms and conditions applicable to
the corresponding Vested Moon Stock Option immediately prior to the Distribution
Time; provided, however, that from and after the Effective Time, (x) the number
of shares of Moon Common Stock subject to each such Adjusted Vested Moon Stock
Option shall equal (A) the number of shares of Moon Common Stock subject to the
corresponding Vested Moon Stock Option immediately prior to the Distribution
Time divided by (B) the Moon Ratio, with any fractional share rounded down to
the nearest whole share, and (y) the per-share exercise price of each such
Adjusted Vested Moon Stock Option shall equal (A) the per-share exercise price
of the corresponding Vested Moon Stock Option immediately prior to the
Distribution Time multiplied by (B) the Moon Ratio, rounded up to the nearest
whole cent.
 
29

--------------------------------------------------------------------------------

(b)          Unvested Moon Stock Options.
 
(i)          Each Moon Stock Option that is unvested by its terms immediately
prior to the Distribution Time (an “Unvested Moon Stock Option”) held by a Moon
Group Employee, Former Moon Group Employee, or Former SpinCo Employee, or by a
current or former member of the board of directors of Moon, shall remain an
option to purchase shares of Moon Common Stock issued under the applicable Moon
Stock Plan (each such award, an “Adjusted Unvested Moon Stock Option”). Each
Adjusted Unvested Moon Stock Option shall be subject to the same terms and
conditions after the Effective Time as the terms and conditions applicable to
the corresponding Unvested Moon Stock Option immediately prior to the
Distribution Time; provided, however, that from and after the Effective Time,
(x) the number of shares of Moon Common Stock subject to each such Adjusted
Unvested Moon Stock Option shall equal (A) the number of shares of Moon Common
Stock subject to the corresponding Unvested Moon Stock Option immediately prior
to the Distribution Time divided by (B) the Moon Ratio, with any fractional
share rounded down to the nearest whole share, and (y) the per-share exercise
price of each such Adjusted Unvested Moon Stock Option shall equal (A) the
per-share exercise price of the corresponding Unvested Moon Stock Option
immediately prior to the Distribution Time multiplied by (B) the Moon Ratio,
rounded up to the nearest whole cent.
 
(ii)          Each Unvested Moon Stock Option held by a SpinCo Employee
immediately prior to the Distribution Time shall be converted as of the
Effective Time into an option to purchase shares of Clover Common Stock (each
such award, an “Clover Stock Option”) pursuant to the terms of the Clover Stock
Plan, subject to terms and conditions from and after the Effective Time that are
substantially similar to the terms and conditions applicable to the
corresponding Unvested Moon Stock Option immediately prior to the Distribution
Time; provided, however, that from and after the Effective Time, (x) the number
of shares of Clover Common Stock subject to such Clover Stock Option shall equal
(A) the number of shares of Moon Common Stock subject to the corresponding
Unvested Moon Stock Option immediately prior to the Distribution Time divided by
(B) the Clover Ratio, with any fractional share rounded down to the nearest
whole share, (y) the per-share exercise price of such Clover Stock Option shall
equal the product of (A) the per-share exercise price of the corresponding
Unvested Moon Stock Option immediately prior to the Distribution Time multiplied
by (B) the Clover Ratio, rounded up to the nearest whole cent, and (z) with
respect to each such Clover Stock Option, “change in control” shall have the
meaning set forth in the Clover Stock Plan (i.e., a “change in control” of
Clover rather than Moon).
 
Section 4.03         Restricted Stock Units.
 
(a)          Moon Group Employee Awards. Moon RSUs held by a Moon Group
Employee, Former Moon Group Employee, or Former SpinCo Employee immediately
prior to the Distribution Time shall be adjusted by dividing the number of Moon
RSUs subject to each grant by the Moon Ratio. If the resulting product includes
a fractional share, the number of Moon RSUs shall be rounded up to the nearest
whole share. The terms and conditions (including vesting terms) to which the
Moon RSUs are subject shall be substantially the same terms and conditions
before and after the Effective Time.
 
30

--------------------------------------------------------------------------------

(b)          SpinCo Employee Awards. Moon RSUs held by a SpinCo Employee
immediately prior to the Distribution Time shall be replaced with an award of a
number of Clover restricted stock units (the “Clover RSUs”) determined by
dividing the number of Moon RSUs subject to each award by the Clover Ratio. If
the resulting product includes a fractional share, the number of Clover RSUs
shall be rounded up to the nearest whole share. The Clover RSUs shall be subject
to substantially the same terms and conditions (including vesting terms) as in
effect for the corresponding Moon RSUs immediately prior to the Distribution
Time; provided, however, with respect to each such Clover RSU, “change in
control” shall have the meaning set forth in the Clover Stock Plan (i.e., a
“change in control” of Clover rather than Moon).
 
Section 4.04          Performance Stock Units.
 
(a)          Adjustment of Moon PSUs. The number of shares of Moon Common Stock
underlying each Moon PSU held by a Moon Group Employee or Former Moon Group
Employee, or by a SpinCo Employee or Former SpinCo Employee, in either case
immediately prior to the Distribution Time, shall be adjusted by dividing such
number of shares by the Moon Ratio, with the result rounded up to the extent
that it includes a fractional share; the number of such adjusted Moon PSUs held
by a SpinCo Employee or Former SpinCo Employee shall then be then prorated based
on the number of days elapsed during the applicable performance period through
the Distribution Date, and if the resulting product includes a fractional share,
the number of shares underlying any Moon PSU shall be rounded up to the nearest
whole share. The terms and conditions to which the Moon PSUs are subject shall
otherwise be substantially the same terms and conditions before and after the
Distribution Time; provided, however, that the calculations of “Earnings Per
Share,” “Total Shareholder Return,” and “Cash Flow Return on Invested Capital”
will be adjusted to appropriately reflect the Reorganization, Distribution, and
Merger in a manner determined by the Committee (as such term is defined in the
applicable Moon Stock Plan).
 
(b)          Grant of Clover RSUs to Replace Forfeited Moon PSUs Held by SpinCo
Employees. At, or as soon as practicable following, the Effective Time, each
SpinCo Employee who then holds an award of Moon PSUs shall be granted an award
of a number of Clover RSUs determined by dividing (x) by (y), where (x) equals
the average number of shares of Moon Common Stock earned by such SpinCo Employee
with respect to the Moon PSUs earned by such SpinCo Employee for each of the
three years ending prior to the Closing Plan Year, measured as of the date of
settlement of such awards and (y) equals the Clover Ratio, with the result
rounded up to the extent that it includes a fractional share; the number of such
Clover RSUs held by such SpinCo Employee shall then be then prorated based on
the number of days remaining in the applicable performance period following the
Distribution Date, and if the resulting product includes a fractional share, the
number of shares underlying such award of Clover RSUs shall be rounded up to the
nearest whole share. The award of Clover RSUs shall be subject to substantially
the same terms and conditions as in effect for the corresponding award of Moon
PSUs immediately prior to the Distribution Time; provided, however, that each
Clover RSU shall time vest on the last day of the applicable performance period
for the corresponding Moon PSU, subject to the SpinCo Employee’s continued
employment with the Clover Group on such date.
 
31

--------------------------------------------------------------------------------

Section 4.05          Section 16(b) of the Exchange Act. By approving the
adoption of this Agreement, the respective boards of directors of each of Moon
and Clover intend to exempt from the short-swing profit recovery provisions of
Section 16(b) of the Exchange Act, by reason of the application of Rule 16b-3
thereunder, all acquisitions and dispositions of equity incentive awards by
directors and officers of each of Moon and Clover, and the respective boards of
directors of Moon and Clover also intend expressly to approve, in respect of any
equity-based award, the use of any method for the payment of an exercise price
and the satisfaction of any applicable Tax withholding (specifically including
the actual or constructive tendering of shares in payment of an exercise price
and the withholding of option shares from delivery in satisfaction of applicable
Tax withholding requirements) to the extent that such method is permitted under
the applicable Moon Stock Plan, the Clover Stock Plan, and any applicable award
agreement.
 
Section 4.06          Notional Shares.
 
(a)          Treatment of Moon Notional Shares Held by Moon Group Employees and
Former Moon Group Employees. Moon Notional Shares held by a Moon Group Employee
or a Former Moon Group Employee immediately prior to the Distribution Time shall
be adjusted by dividing by the Moon Ratio the number of Moon Notional Shares
held by such individual. If the resulting product includes a fractional share,
the number of adjusted Moon Notional Shares shall be rounded up to the nearest
whole share. The terms and conditions (including vesting terms) to which the
Moon Notional Shares are subject shall be substantially the same terms and
conditions before and after the Distribution Time.
 
(b)          Treatment of Moon Notional Shares Held by SpinCo Employees and
Former SpinCo Employees. Moon Notional Shares held by any SpinCo Employee or
Former SpinCo Employee immediately prior to the Distribution Time shall be
replaced with a number of Clover notional shares (the “Clover Notional Shares”)
determined by dividing by the Clover Ratio the number of Moon Notional Shares
held by such individual. If the resulting product includes a fractional share,
the number of Clover Notional Shares shall be rounded up to the nearest whole
share. The Clover Notional Shares shall be subject to substantially the same
terms and conditions (including vesting terms) as in effect for the
corresponding Moon Notional Shares immediately prior to the Distribution Time.
 
32

--------------------------------------------------------------------------------

Section 4.07         Liabilities for Settlement of Awards.
 
(a)          Moon Stock Option Liabilities. Moon shall be responsible for all
Liabilities associated with Adjusted Vested Moon Stock Options and Adjusted
Unvested Moon Stock Options, including any option exercise, share delivery,
registration, or other obligations related to the exercise of such options.
Settlement of Adjusted Vested Moon Stock Options exercised by a SpinCo Employee
or Former SpinCo Employee shall be effected as follows:
 
(i)          In the case of a broker-assisted cashless exercise, the award
holder will instruct the award administrator, who will sell the shares obtained
through the exercise and who will wire the exercise price directly to Moon, wire
the applicable tax withholding to Clover, and wire the remaining proceeds to the
brokerage account of such SpinCo Employee or Former SpinCo Employee.
 
(ii)         In the case of an exercise to hold shares, the award holder will
instruct the award administrator and remit the exercise price to the award
administrator, who will wire the exercise price directly to Moon, wire the
applicable tax withholding to Clover, and credit the remaining shares to the
brokerage account of such SpinCo Employee or Former SpinCo Employee.
 
(b)          Clover Stock Option Liabilities. Clover shall be responsible for
all Liabilities associated with Clover Stock Options exercised by a SpinCo
Employee, including any option exercise, share delivery, registration, or other
obligations related to the exercise of such options.
 
(c)          Other Moon Award Liabilities. Moon shall be responsible for all
Liabilities associated with Moon RSUs, Moon PSUs, and Moon Notional Shares,
including any share delivery, registration, or other obligations related to the
settlement of the Moon RSUs, Moon PSUs, or Moon Notional Shares.
 
(d)          Other Clover Award Liabilities. Clover shall be responsible for all
Liabilities associated with Clover RSUs and Clover Notional Shares, including
any share delivery, registration, or other obligations related to the settlement
of the Clover RSUs or Clover Notional Shares.
 
Section 4.08         Form S-8. As of the Effective Time, Clover shall have
prepared and filed with the SEC a registration statement on Form S-8 (or another
appropriate form) registering under the Exchange Act the offering of a number of
shares of Clover Common Stock at a minimum equal to the number of shares subject
to the Clover RSUs and Clover Stock Options. Clover shall use commercially
reasonable efforts to cause any such registration statement to be kept effective
(and the current status of the prospectus or prospectuses required thereby to be
maintained) as long as any Clover RSUs and Clover Stock Options remain
outstanding.
 
33

--------------------------------------------------------------------------------

Section 4.09         Tax Reporting and Withholding for Equity-Based Awards.
Unless otherwise required by applicable Law, Moon (or one of its Subsidiaries)
will be responsible for all income, payroll, fringe benefit, social,
payment-on-account, and other Tax reporting related to income of or otherwise
owed by Moon Group Employees, Former Moon Group Employees, or Former SpinCo
Employees from equity-based awards, and Clover (or one of its Subsidiaries) will
be responsible for all income, payroll, fringe benefit, social,
payment-on-account, and other Tax reporting related to or otherwise owed on
income of SpinCo Employees from equity-based awards. Similarly, Moon will be
responsible for all income, payroll, fringe benefit, social, payment-on-account,
and other Tax reporting related to or otherwise owed on income of its
non-employee directors from equity-based awards. Further, Moon (or one of its
Subsidiaries) shall be responsible for remitting applicable Tax withholdings and
related payments for Moon Group Employees, Former Moon Group Employees, and
Former SpinCo Employees to each applicable taxing authority, and Clover (or one
of its Subsidiaries) shall be responsible for remitting applicable Tax
withholdings and related payments for SpinCo Employees to each applicable taxing
authority; provided, however, that to the extent necessary (and permissible) to
effectuate the foregoing, either Moon or Clover may act as agent for the other
company by remitting amounts withheld in the form of shares or in conjunction
with an exercise transaction and related payments to an appropriate taxing
authority.
 
Section 4.10         Cooperation. Each Party acknowledges and agrees to use
commercially reasonable efforts to cooperate with each other and with
third-party providers to effect withholding and remittance of Taxes, as well as
required tax reporting, in a timely, efficient, and appropriate manner to
further the purposes of this ARTICLE IV, and to administer all employee equity
awards that are outstanding immediately following the Effective Time (including
all such equity awards that are adjusted in accordance with this ARTICLE IV) to
the extent consistent with this Agreement and applicable Law, for as long as is
reasonably necessary.
 
ARTICLE V
 
LABOR AND EMPLOYMENT MATTERS
 
Notwithstanding any other provision of this Agreement or any other agreement
between Clover, SpinCo, and/or Moon to the contrary, the Parties understand and
agree as follows:
 
Section 5.01          Collective Bargaining Agreements.
 
(a)          Agreement to Minimize Labor Disruptions. With regard to Employees
of Moon and its Subsidiaries covered by a Collective Bargaining Agreement
immediately prior to the Distribution Date, the Parties covenant to cooperate
with each other to avoid any action that could, on a reasonably foreseeable
basis, disrupt or otherwise negatively impact the labor relations of any other
Party (or their respective Affiliates).
 
34

--------------------------------------------------------------------------------

(b)          Assumption of Collective Bargaining Agreements. As of or prior to
the Distribution Date, SpinCo shall have retained or assumed, or shall have
caused a SpinCo Entity to retain or assume, each Collective Bargaining Agreement
covering SpinCo Employees, and no Moon Entity shall have any further Liability
thereunder. Prior to the Distribution Date, Moon shall have complied and caused
its Affiliates to comply, in all material respects, with all of the terms and
conditions set forth in each such Collective Bargaining Agreement and with
applicable Laws covering Moon’s and any Moon Affiliate’s Employees, including
but not limited to the fulfillment of any labor- or employment-related notice,
information, or consultation requirements relating to the matters contemplated
hereby.
 
Section 5.02          WARN Obligations. Before and after the Effective Time,
each Party shall have complied in all material respects with the Worker
Adjustment and Retraining Notification Act and similar state and local Laws
(“WARN”). As of the Effective Time, Clover and its Affiliates shall be
responsible for all obligations and Liabilities under WARN relating to the
SpinCo Employees arising from mass layoffs or plant closings (each as defined
under WARN) occurring as of or after the Effective Time, and Moon shall be
responsible for all obligations and Liabilities under WARN relating to the
SpinCo Employees arising from mass layoff or plant closings (each as defined
under WARN) occurring prior to the Effective Time and all obligations and
Liabilities under WARN relating to Former SpinCo Employees.
 
ARTICLE VI
 
RESTRICTIVE COVENANTS RELATING TO EMPLOYEES
 
Section 6.01         Non-Solicitation and No-Hiring by Clover. Clover agrees
that, from and after the date hereof until the date that is eighteen (18)
months after the Effective Time, it shall not, and shall cause its Subsidiaries
(including following the Effective Time the SpinCo Entities) not to, without the
prior written consent of Moon, directly or indirectly, solicit or offer to hire
or hire any Moon Group Employee or Former Moon Group Employee, or otherwise
cause or seek to cause any Moon Group Employee to leave the employ of Moon or
any of its Affiliates, or enter into a consulting agreement with any Moon Group
Employee or Former Moon Group Employee; provided, however, that (a) the
placement of any general mass solicitation, advertising, or recruiting
consultant search that is not targeted at Moon Group Employees or Former Moon
Group Employees and that does not result in the hiring of such individuals
responding to such efforts shall not be considered a violation of this Section
6.01; and (b) this Section 6.01 shall not preclude Clover or its Subsidiaries
from soliciting, offering to hire, hiring, or entering into a consulting
agreement with, any Moon Group Employee or Former Moon Group Employee whose
employment with Moon or any of its Affiliates has been terminated involuntarily
by Moon or any of its Affiliates or any person from and after six (6) months
after the termination of his or her employment with Moon or any of its
Affiliates.
 
35

--------------------------------------------------------------------------------

Section 6.02         Non-Solicitation and No-Hire by Moon. Moon agrees that,
from and after the date hereof until the date that is eighteen (18) months after
the Distribution Date, it shall not, and shall cause its Subsidiaries not to,
without the prior written consent of Clover, directly or indirectly, solicit or
offer to hire or hire any current or former Employees of Clover or any of its
Affiliates (which, following the Effective Time, shall include the SpinCo
Employees and Former SpinCo Employees), or otherwise cause or seek to cause any
current or former Employees of Clover or its Subsidiaries (which, following the
Effective Time, shall include the SpinCo Employees and Former SpinCo Employees)
to leave the employ of Clover or any of its Affiliates, or enter into a
consulting agreement with any current or former Employee of Clover or any of its
Subsidiaries (which, following the Effective Time, shall include the SpinCo
Employees and Former SpinCo Employees); provided, however, that (a) the
placement of any general mass solicitation, advertising, or recruiting
consultant search that is not targeted current or former at Employees of Clover
and its Subsidiaries and that does not result in the hiring of such individuals
responding to such efforts shall not be considered a violation of this Section
6.02; and this Section 6.02 shall not preclude Moon or its Subsidiaries from
soliciting, offering to hire, hiring, or entering into a consulting agreement
with, any current or former Employee of Clover and its Subsidiaries whose
employment with Clover or any of its Subsidiaries has been terminated
involuntarily by Clover or any of its Subsidiaries or any person from and after
six (6) months after the termination of his or her employment with Clover or any
of its Subsidiaries.
 
Section 6.03         Restrictive Covenants in Employment and Other Agreements.
To the fullest extent permitted by the agreements described in this Section 6.03
and applicable Law, Moon shall, or shall cause its Affiliate to, assign to a
SpinCo Entity, as designated by Clover, all agreements containing restrictive
covenants (including confidentiality, non-competition, and non-solicitation
provisions) between a Moon Entity and SpinCo Employee or a Former SpinCo
Employee, with such assignment to be effective as of the Distribution Time. To
the extent that assignment of such agreements is not permitted, effective as of
the Distribution Time, a SpinCo Entity shall be considered to be a successor to
the applicable Moon Entity for purposes of, and a third-party beneficiary with
respect to, all such agreements, such that each Clover Entity shall enjoy all
the rights and benefits under such agreements (including rights and benefits as
a third-party beneficiary), with respect to the SpinCo Business; provided,
however, that in no event shall any SpinCo Entity (or, following the Effective
Time, any Clover Entity) be permitted to enforce such restrictive covenant
agreements against a SpinCo Employee or a Former SpinCo Employee for actions
taken in their capacity as employees of Moon or any of its Subsidiaries
(including, prior to the Distribution Date, the SpinCo Entities).
 
ARTICLE VII
 
EMPLOYER RECORDS
 
Section 7.01         Sharing of Information. Subject to any limitations imposed
by applicable Law, Moon and Clover (acting directly or through members of the
Moon Group or the Clover Group, respectively) shall provide to the other and
their respective agents and vendors all information necessary for the Parties to
perform their respective duties under this Agreement. The Parties also hereby
agree to enter into any business associate arrangements that may be required for
the sharing of any information pursuant to this Agreement to comply with the
requirements of HIPAA.
 
36

--------------------------------------------------------------------------------

Section 7.02         Transfer of Personnel Records and Authorization. Subject to
any limitation imposed by applicable Law, prior to the Distribution Date, Moon
shall have transferred and assigned to SpinCo all personnel records, all
immigration documents, including I-9 forms and work authorizations, all payroll
deduction authorizations and elections, whether voluntary or mandated by Law,
including but not limited to W-4 forms and deductions for benefits under the
applicable Moon Benefit Plan, and all absence-management records, Family and
Medical Leave Act records, insurance beneficiary designations, flexible spending
account and dependent care account enrollment confirmations, attendance, and
return-to-work information relating to SpinCo Employees and Former SpinCo
Employees who participate in Moon Benefit Plans (“Benefit Management Records”).
Subject to any limitations imposed by applicable Law, Moon, however, may retain
originals of, copies of, or access to personnel records, immigration records,
payroll forms, and Benefit Management Records as long as necessary to provide
services to SpinCo (acting on its behalf pursuant to the Transition Services
Agreement between the Parties entered into as of the date of this Agreement).
Immigration records will, if and as appropriate, become a part of SpinCo’s
public access file. SpinCo will use personnel records, payroll forms, and
Benefit Management Records for lawful purposes only, including calculation of
withholdings from wages and personnel management. It is understood that,
following the Distribution Date, Moon records so transferred and assigned may be
maintained by SpinCo (acting directly or through one of its Subsidiaries)
pursuant to SpinCo’s applicable records retention policy.
 
Section 7.03         Access to Records. SpinCo shall provide Moon with
reasonable access to those records necessary for its administration of any
Benefit Plans or programs, or employment and compensation matters, on behalf of
SpinCo Employees and Former SpinCo Employees after the Distribution Time as
permitted by any applicable privacy protection Laws and regulations, Privacy
Contracts, and the Moon Data Protection and Privacy Policy. Moon shall also be
permitted to retain copies of all restrictive covenant agreements with any
SpinCo Employee in which any member of the Moon Group has a valid business
interest. In addition, Moon shall provide SpinCo with reasonable access to those
records necessary for its administration of any Benefit Plans or programs, or
employment and compensation matters, on behalf of SpinCo Employees or Former
SpinCo Employees after the Distribution Time as permitted by any applicable
privacy protection Laws, regulations, and Privacy Contracts. SpinCo shall also
be permitted to retain copies of all restrictive covenant agreements with any
Moon Group Employee or Former Moon Group Employee in which any member of the
SpinCo Group has a valid business interest.
 
Section 7.04         Maintenance of Records. With respect to retaining,
destroying, transferring, sharing, copying, and permitting access to all
Employee-related information, Moon and SpinCo shall comply with all applicable
Laws, regulations, and internal policies, and shall indemnify and hold harmless
each other from and against any and all Liabilities, claims, actions, and
damages that arise from a failure (by the indemnifying party or its Subsidiaries
or their respective agents) to so comply with all applicable Laws, regulations,
Privacy Contracts, and internal policies applicable to such information.
 
37

--------------------------------------------------------------------------------

Section 7.05         Confidentiality. Except as otherwise set forth in this
Agreement, all records and data relating to Employees shall, in each case, be
subject to the confidentiality provisions of the Separation Agreement and any
other applicable agreement and applicable Law, and the provisions of this
Section 7.05 shall be in addition to, and not in derogation of, the provisions
of the Separation Agreement governing confidential information, including
Section 7.2 of the Separation Agreement.
 
Section 7.06         Cooperation. Each Party shall use commercially reasonable
efforts to cooperate to share, retain, and maintain data and records that are
necessary or appropriate to further the purposes of this ARTICLE VII and for
each Party to administer its respective Benefit Plans to the extent consistent
with this Agreement and applicable Law, and each Party agrees to cooperate as
long as is reasonably necessary to further the purposes of this ARTICLE VII. No
Party shall charge another Party a fee for such cooperation.
 
ARTICLE VIII
 
REMEDIES
 
Section 8.01         Indemnification. Any breach of this Agreement by any Party
or any indemnification obligation under this Agreement shall be subject to the
provisions set forth in Article VI of the Separation Agreement, which shall
apply to this Agreement as if incorporated herein in their entirety.
 
Section 8.02         Enforcement. The Parties agree that irreparable damage
would occur, and that the Parties would not have any adequate remedy at Law, if
any of the provisions of this Agreement were not performed in accordance with
its specific terms or were otherwise breached. It is accordingly agreed that the
Parties shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement and to specifically enforce the terms and provisions of this
Agreement, without proof of actual damages or otherwise, in addition to any
other remedy to which any Party is entitled at Law or in equity. Each Party
agrees to waive any requirement for the securing or posting of any bond in
connection with such remedy. The Parties further agree not to assert that a
remedy of specific enforcement is unenforceable, invalid, contrary to Law, or
inequitable for any reason, nor to assert that a remedy of monetary damages
would provide an adequate remedy.
 
ARTICLE IX
 
MISCELLANEOUS
 
Section 9.01         Relationship of Parties. Nothing in this Agreement shall be
deemed or construed by the Parties or any third party as creating the
relationship of principal and agent, partnership, or joint venture between the
Parties, it being understood and agreed that no provision contained herein, and
no act of the Parties, shall be deemed to create any relationship between the
Parties other than the relationship set forth herein.
 
38

--------------------------------------------------------------------------------

Section 9.02         Attorney-Client Privilege. The provisions herein requiring
the Parties to cooperate shall not be deemed to be a waiver of the
attorney-client privilege for the Parties nor shall it require the Parties to
waive their attorney-client privilege. In the event of any conflict between the
applicable terms of the Separation Agreement or the Merger Agreement and the
terms of this Agreement with respect to matters relating to attorney-client
privilege, the work product doctrine, and all other evidentiary privileges and
non-disclosure doctrines, the applicable terms of the Merger Agreement or the
Separation Agreement, as applicable, shall prevail.
 
Section 9.03         Assignment. No Party shall assign this Agreement or any
part hereof without the prior written consent of the other Parties. Subject to
the foregoing, this Agreement shall be binding upon and inure to the benefit of
the Parties and their respective permitted successors and assigns.
 
Section 9.04         Rights of Third Parties. Nothing expressed or implied in
this Agreement is intended or shall be construed to confer upon or give any
Person, other than the Parties, any right or remedies under or by reason of this
Agreement.
 
Section 9.05         Captions. The captions in this Agreement are inserted for
convenience only and shall not be considered a part of or affect the
construction or interpretation of any provision of this Agreement.
 
Section 9.06         Severability of Provisions. If any provision of this
Agreement is held invalid or unenforceable by any court of competent
jurisdiction, the other provisions of this Agreement shall remain in full force
and effect. The Parties further agree that if any provision contained herein is,
to any extent, held invalid or unenforceable in any respect under the Laws
governing this Agreement, they shall take any actions necessary to render the
remaining provisions of this Agreement valid and enforceable to the fullest
extent permitted by Law and, to the extent necessary, shall amend or otherwise
modify this Agreement to replace any provision contained herein that is held
invalid or unenforceable with a valid and enforceable provision giving effect to
the intent of the Parties.
 
Section 9.07         Notices. All notices, consents, approvals, and other
communications among the Parties shall be in writing and shall be deemed to have
been duly given (i) when delivered in person, (ii) when delivered after posting
in the United States mail, having been sent registered or certified mail return
receipt requested, postage prepaid, (iii) when delivered by FedEx or other
nationally recognized overnight delivery service, (iv) when delivered by
facsimile, or (v) when delivered by email (so long as the sender of such email
does not receive an automatic reply from the recipient’s email server indicating
that the recipient did not receive such email), addressed as follows:
 
39

--------------------------------------------------------------------------------

If to Moon or, on or prior to the Distribution Date, to SpinCo, then to:
 
Ingersoll-Rand plc
170/175 Lakeview Dr.
Airside Business Park
Swords, Co. Dublin
Ireland
Attention: Evan Turtz, General Counsel
Email: evan_turtz@irco.com


with a copy (which shall not constitute notice) to:
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019

 
Attention:
Scott A. Barshay
Steven J. Williams

  Email

sbarshay@paulweiss.com; swilliams@paulweiss.com



and, in the case of SpinCo, with a copy to:
 
Ingersoll-Rand U.S. HoldCo, Inc.
c/o Ingersoll-Rand Company
800-E Beaty Street
Davidson, NC 28036
Attention: Evan Turtz, General Counsel
Email: evan_turtz@irco.com


with a copy (which shall not constitute notice) to:
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, NY 10014

 
Attention:
Marni Lerner
Mark Pflug

  Email

mlerner@stblaw.com; mpflug@stblaw.com

 
If to Clover or, following the Distribution Date, to SpinCo, then to:
 
Gardner Denver Holdings, Inc.
222 East Erie Street, Suite 500
Milwaukee, Wisconsin 53202
Attention: Andy Schiesl, General Counsel
Email: andy.schiesl@gardnerdenver.com
 
40

--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:
 
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, NY 10014

 
Attention:
Marni Lerner
Mark Pflug

  Email

mlerner@stblaw.com; mpflug@stblaw.com

 
or to such other address or addresses as the Parties may from time to time
designate in writing.
 
Section 9.08         Further Assurances. Each Party agrees that it will execute
and deliver or cause its respective Affiliates to execute and deliver such
further instruments, and take (or cause their respective Affiliates to take)
such other actions, as may be reasonably necessary to carry out the purpose and
intent of this Agreement.
 
Section 9.09         Amendment; Waiver. This Agreement may be amended or
modified in whole or in part only by a duly authorized agreement in writing
executed by the Parties in the same manner as this Agreement and that makes
reference to this Agreement. Any Party may waive any of the terms or conditions
of this Agreement in writing executed in the same manner (but not necessarily by
the same Persons) as this Agreement. No waiver by any of the Parties of any of
the provisions hereof shall be effective unless explicitly set forth in writing
and executed by the Party sought to be charged with such waiver. No waiver by
any of the Parties of any default, misrepresentation, or breach of warranty or
covenant hereunder, whether intentional or not, shall be deemed to extend to any
prior or subsequent default, misrepresentation, or breach of warranty or
covenant hereunder or affect in any way any rights arising by virtue of any
prior or subsequent such occurrence.
 
Section 9.10         Governing Law. This Agreement, and all claims or causes of
action based upon, arising out of, or related to this Agreement or the
transactions contemplated hereby, shall be governed by, and construed in
accordance with, the Laws of the State of Delaware, without giving effect to
principles or rules of conflict of Laws to the extent that such principles or
rules would require or permit the application of Laws of another jurisdiction.
 
Section 9.11         Consent to Jurisdiction; Waiver of Jury Trial.
 
(a)          Jurisdiction. Any Action based upon, arising out of, or related to
this Agreement or the transactions contemplated hereby shall be brought
exclusively in the Court of Chancery of the State of Delaware, or, if it cannot
acquire jurisdiction, in any federal court of the United States of America
sitting in Delaware, and, in each case, appellate courts therefrom, and each of
the Parties irrevocably submits to the exclusive jurisdiction of each such court
in any such Action, waives any objection it may now or hereafter have to
personal jurisdiction, venue, or convenience of forum, agrees that all claims in
respect of the Action shall be heard and determined only in such courts, and
agrees not to bring any Action arising out of or relating to this Agreement or
the transactions contemplated hereby in any other court. Nothing herein
contained shall be deemed to affect the right of any Party to serve process in
any manner permitted by Law or to commence legal proceedings or otherwise
proceed against any other Party in any other jurisdiction, in each case, to
enforce judgments obtained in any action, suit, or proceeding brought pursuant
to this Section 9.11(a).
 
41

--------------------------------------------------------------------------------

(b)          Waiver of Jury Trial. Each Party hereby waives, to the fullest
extent permitted by applicable Law, any right that it may have to a trial by
jury in respect of any Action arising out of this Agreement or the transactions
contemplated hereby. Each Party (i) certifies that no Representative of any
other Party has represented, expressly or otherwise, that such Party would not,
in the event of any Action, seek to enforce the foregoing waiver and (ii)
acknowledges that it and the other Parties have been induced to enter into this
Agreement by, among other things, the mutual waiver and certifications in this
Section 9.11.
 
Section 9.12         Entire Agreement. This Agreement, the Separation Agreement,
and the Merger Agreement constitute the entire agreement among the Parties
relating to the transactions contemplated hereby and supersede all other
agreements, whether written or oral, that may have been made or entered into by
or among any of the Parties or any of their respective Affiliates relating to
the transactions contemplated hereby. No representations, warranties, covenants,
understandings, agreements, oral or otherwise, relating to the transactions
contemplated by this Agreement exist between the Parties, except as expressly
set forth in this Agreement, the Separation Agreement, and the Merger Agreement.
 
Section 9.13         Counterparts. This Agreement may be executed in two or more
counterparts (including by electronic or .pdf transmission), each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. Delivery of any signature page by facsimile, electronic or .pdf
transmission shall be binding to the same extent as an original signature page.
 
Section 9.14         Expenses. Each Party shall bear its own expenses incurred
in connection with this Agreement and the transactions herein contemplated
whether or not such transactions shall be consummated, including all fees of its
legal counsel, financial advisers, and accountants.
 
[Remainder of page intentionally left blank]
 
42

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.
 

 
INGERSOLL-RAND PLC
     
By:
/s/ Sara W. Brown    
Name:  Sara W. Brown
   
Title:    Assistant Secretary
       
INGERSOLL-RAND U.S. HOLDCO, INC.
     
By:
/s/ Sara W. Brown    
Name:  Sara W. Brown
   
Title:    Assistant Secretary
       
GARDNER DENVER HOLDINGS, INC.
     
By:
/s/ Andrew Schiesl
   
Name: Andrew Schiesl
   
Title: Vice President, General Counsel, Chief Compliance Officer and Secretary



[Signature Page to Employee Matters Agreement]
 



--------------------------------------------------------------------------------